



Exhibit 10.1


Execution Version




FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of June
28, 2019, by and among:
DICK’S SPORTING GOODS, INC., a Delaware corporation, and DICK’S MERCHANDISING &
SUPPLY CHAIN, INC., an Ohio corporation (jointly and severally, individually and
collectively, the “Borrower”),
the Guarantors referred to on the signature pages hereof,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
offices at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”) for
the Credit Parties and as L/C Issuer and Swing Line Lender; and
the Lenders referred to on the signature pages hereof.


WITNESSETH:


A.    Reference is made to a certain Amended and Restated Credit Agreement,
dated as of August 12, 2015 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”), by
and among (i) the Borrowers, (ii) the Guarantors from time to time party
thereto, (iii) the Lenders from time to time party thereto, and (iv) the Agent.
All capitalized terms used herein, and not otherwise defined herein, shall have
the meanings assigned to such terms in the Credit Agreement.
B.    The Borrower has requested, among other amendments, certain amendments to
the Credit Agreement in order to (a) extend the Maturity Date and (b)(x)
increase the Aggregate Commitments by an amount up to $350,000,000 to
$1,600,000,000 (the “Commitment Increase”, with the Increase Effective Date for
the Commitment Increase being the Amendment Effective Date (as defined herein))
and the Lenders named on Schedule 2.01 hereto (such Lenders being collectively
referred to as the “Increasing Lenders”) have agreed to provide Commitments in
respect of the Commitment Increase, and (y) increase the incremental capacity
under Section 2.15 of the Credit Agreement by an amount up to $150,000,000 to
$500,000,000.
C.    The Loan Parties, the Agent, and the Lenders have agreed to amend certain
terms and conditions of the Credit Agreement and to provide for the Commitment
Increase as provided herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Amendments to Credit Agreement.



(a)
    Composite Credit Agreement. The Credit Agreement is hereby amended to delete
the bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex A hereto.








--------------------------------------------------------------------------------





(b)
Schedules and Exhibits to Credit Agreement. The Schedules and Exhibits to the
Credit Agreement are hereby deleted in their entirety and the Schedules and
Exhibits attached to Annex A hereto are substituted in their stead.



2.
Commitment Increase.



(a)
Each Increasing Lender hereby agrees that, on, and subject to the occurrence of,
the Amendment Effective Date, (i) such Increasing Lender shall increase its
Commitment to an amount equal to the amount set forth opposite such Increasing
Lender’s name on Schedule 2.01 to this Amendment; and (ii) such Increasing
Lender shall continue to be a “Lender” for all purposes of, and subject to all
the obligations of a “Lender” under the Credit Agreement and the other Loan
Documents. Each Loan Party and the Agent hereby agrees that, from and after the
Amendment Effective Date, each Increasing Lender shall be deemed to be, and
shall be a “Lender” for all purposes of, and with all the rights and remedies of
a “Lender” under, the Credit Agreement and the other Loan Documents. From and
after the Amendment Effective Date, each reference in the Credit Agreement to
any existing Lender’s Commitments shall mean such Lender’s Commitment as set
forth opposite its name on Schedule 2.01 to this Amendment under the heading
“Commitment”.



(b)
The Agent and the Increasing Lenders hereby agree that this Amendment shall
constitute the giving of the notice required by Section 2.15(a) of the Credit
Agreement with respect to the Commitment Increase, and that each Increasing
Lender’s delivery of its executed signature page to this Amendment shall
constitute its agreement to increase its Commitment to the extent set forth in
Schedule 2.01 to this Amendment notwithstanding any provision of Section 2.15(b)
of the Credit Agreement to the contrary.



3.
Ratification of Loan Documents. Except as specifically amended by this Amendment
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement, the Security Agreement and of
the other Loan Documents shall remain in full force and effect as in effect
prior to the date hereof. The Loan Parties hereby ratify, confirm, and reaffirm
that all representations and warranties of such Loan Parties contained in the
Credit Agreement, the Security Agreement and each other Loan Document are true
and correct in all material respects on and as of the date hereof (except (i) to
the extent that such representations and warranties are qualified by
materiality, in which case they are true and correct in all respects, and (ii)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or in all respects, as applicable) as of such earlier date).



4.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Agent (the date such conditions have been
satisfactorily fulfilled, the “Amendment Effective Date”):



(a)
the Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif ”
via electronic mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the date hereof (or, in the case
of certificates of governmental officials, a recent date before such date) and
each in form and substance reasonably satisfactory to the Agent:



(i)
this Amendment, duly executed by the Borrowers, the Guarantors, the Agent, and
Lenders constituting the Required Lenders (in the case of the amendments set
forth in Section 1 of this Amendment other than to the definition of “Aggregate
Commitment”) and each Increasing Lender (in the case of the Commitment
Increase);



(ii)
a Note executed by the Borrowers in favor of each Lender requesting a Note not
later than one (1) Business Day prior to the Amendment Effective Date;






--------------------------------------------------------------------------------







(iii)
a Confirmation, Ratification and Amendment of Ancillary Loan Documents, duly
executed by the Borrowers, the Guarantors and the Agent together with any
ratifications and supplements, if applicable, of the Security Documents duly
executed by the Loan Parties;



(iv)
the Fourth Amendment Fee Letter, duly executed by the Borrowers and the Agent;



(v)
an Information Certificate, duly executed by each Loan Party;



(vi)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the Agent may
require evidencing (A) the authority of each Loan Party to enter into this
Amendment and the other Loan Documents to which such Loan Party is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party or is to become a party, and attaching copies of each Loan
Party’s Organization Documents and such other documents and certifications as
the Agent may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation;



(vii)
a certificate signed by a Responsible Officer of the Borrowers certifying (A)
that the conditions specified in clauses (f) and (g) of this Section 4 have been
satisfied, (B) that, before and after giving effect to the Commitment Increase,
(1) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects, and except that for
purposes of Section 2.15 of the Credit Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (2) no Default or Event of Default exists or would arise
therefrom; and



(viii)
a Borrowing Base Certificate dated as of the date hereof, relating to the Fiscal
Quarter ended on May 4, 2019, and executed by a Responsible Officer of the
Borrower;



(b)
the Agent shall have received a favorable opinion of Shearman & Sterling LLP,
counsel to the Loan Parties, and of Dentons US LLP, Ohio local counsel to the
Loan Parties, in each case, addressed to the Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;



(c)
the Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act to the extent requested in writing not less than five (5)
days prior to the Amendment Effective Date;



(d)
all reasonable Credit Party Expenses incurred by the Agent in connection with
the preparation and negotiation of this Amendment and related documents
(including the reasonable fees and expenses of counsel to the Agent) that have
been invoiced at least two Business Days prior to the date hereof shall have
been paid in full by the Borrowers in accordance with terms of Section 10.04 of
the Credit Agreement;






--------------------------------------------------------------------------------







(e)
all fees payable pursuant to the Fourth Amendment Fee Letter that are due and
payable on the date hereof shall have been paid in full by the Borrowers in
accordance with the terms thereof;



(f)
after giving effect to (i) any Loans funded on the date hereof, (ii) any charges
to the Loan Account made in connection with this Amendment and (iii) all Letters
of Credit to be issued at, or immediately subsequent to, the date hereof,
Availability shall be not less than $600,000,000; and



(g)
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.



5.
Miscellaneous.



(a)
This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Amendment by telecopy or
other electronic transmission (such as pdf) shall be as effective as delivery of
a manually executed counterpart of this Amendment.



(b)
This Amendment expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.



(c)
Any determination that any provision of this Amendment or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.



(d)
Each Loan Party warrants and represents that it is not relying on any
representations or warranties of the Agent or the other Credit Parties or their
counsel in entering into this Amendment.



(e)
This Amendment SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, without giving effect to the conflicts of laws
principles thereof, but including section 5-1401 of the new York general
obligations law.



[signature pages follow]


IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first above written.


BORROWER:


DICK'S SPORTING GOODS, INC.


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:
Executive Vice President - Chief Financial Officer





DICK'S MERCHANDISING & SUPPLY CHAIN, INC.







--------------------------------------------------------------------------------





By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




GUARANTORS:


AMERICAN SPORTS LICENSING, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




CHICK’S SPORTING GOODS, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




DSG FINANCE, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




DSG OF VIRGINIA, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




GALYAN’S TRADING COMPANY, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    President




GOLF GALAXY GOLFWORKS, INC.


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky
Title:    Executive Vice President




GOLF GALAXY, LLC


By:    /s/Lee J. Belitsky    
Name:    Lee J. Belitsky





--------------------------------------------------------------------------------





Title:    Executive Vice President




AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    






LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    


 
BANK OF AMERICA, N.A.


By:    /s/Andrew Cerussi    
Name:    Andrew Cerussi    
Title:    Sr. Vice President    




PNC BANK, NATIONAL ASSOCIATION


By:    /s/Michele Ranieri    
Name:    Michele Ranieri    
Title:    Relationship Manager II




JP MORGAN CHASE BANK, N.A.


By:    /s/Donna DiForio    
Name:    Donna DiForio    
Title:    Authorized Officer




U.S. BANK NATIONAL ASSOCIATION


By:    /s/David Lawrence    
Name:    David Lawrence    
Title:    Vice President




TD BANK, N.A.


By:    /s/Jennifer Visconti    





--------------------------------------------------------------------------------





Name:    Jennifer Visconti    
Title:    Vice President




FIFTH THIRD BANK


By:    /s/Paul Vitti
Name:    Paul Vitti    
Title:    Managing Director




CAPITAL ONE, NATIONAL ASSOCIATION


By:    /s/Julianne Low
Name:    Julianne Low    
Title:    Senior Director




BRANCH CANKING AND TRUST COMPANY


By:    /s/David Miller
Name:    David Miller    
Title:    Vice President




HSBC BANK


By:    /s/Stephen R. Santini
Name:    Stephen R. Santini
Title:    Vice President















--------------------------------------------------------------------------------






ANNEX A






AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 12, 2015,
as Amended on July 22, 2016,
as Amended on August 9, 2017, and
as Amended on August 3, 2018, and
as Amended on June 28, 2019 among
DICK’S SPORTING GOODS, INC. and DICK’S MERCHANDISING & SUPPLY CHAIN, INC.,
as the Borrower,
The Guarantors Named Herein
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,
and
The Other Lenders Party Hereto
BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
WELLS FARGO BANK, NATIONAL ASSOCIATION, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED andBANK OF AMERICA, N.A., PNC CAPITAL MARKETS LLC, JPMORGAN CHASE
BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers

































--------------------------------------------------------------------------------





(v)


TABLE OF CONTENTS
Section    Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms.    1

1.02
Other Interpretive Provisions    4748

1.03
Accounting Terms    4849

1.04
Rounding    4950

1.05
Times of Day    4950

1.06
Letter of Credit Amounts    4950

1.07
Limited Conditions Acquisitions.    4950

1.08
LIBOR Discontinuation Event.    51

1.09
Divisions.    52

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
5052

2.01
Committed Loans; Reserves    5052

2.02
Borrowings, Conversions and Continuations of Committed Loans.    5152

2.03
Letters of Credit.    5354

2.04
Swing Line Loans.    5960

2.05
Prepayments.    6163

2.06
Termination or Reduction of Commitments.    6264

2.07
Repayment of Loans.    6365

2.08
Interest.    6365

2.09
Fees    6365

2.10
Computation of Interest and Fees    6465

2.11
Evidence of Debt.    6466

2.12
Payments Generally; Agent’s Clawback.    6466

2.13
Sharing of Payments by Lenders    6668

2.14
Settlement Amongst Lenders    6668

2.15
Increase in Commitments.    6769

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
6870

3.01
Taxes.    6870

3.02
Illegality    7073

3.03
Inability to Determine Rates    7173

3.04
Increased Costs; Reserves on LIBO Rate Loans.    7174

3.05
Compensation for Losses    7275

3.06
Mitigation Obligations; Replacement of Lenders.    7375

3.07
Survival    7376

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
7376

4.01
Conditions of Effectiveness    7376

4.02
Conditions to all Credit Extensions    7679

ARTICLE V REPRESENTATIONS AND WARRANTIES
7779

5.01
Existence, Qualification and Power    7779

5.02
Authorization; No Contravention    7780

5.03
Governmental Authorization; Other Consents    7780

5.04
Binding Effect    7880

5.05
Financial Statements; No Material Adverse Effect.    7880






--------------------------------------------------------------------------------





5.06
Litigation    7881

5.07
No Default    7881

5.08
Ownership of Property; Liens    7981

5.09
Environmental Compliance    7982

5.10
Insurance    8083

5.11
Taxes    8083

5.12
ERISA Compliance.    8083

5.13
Subsidiaries; Equity Interests    8183

5.14
Margin Regulations; Investment Company Act.    8184

5.15
Disclosure    8184

5.16
Compliance with Laws    8184

5.17
Intellectual Property; Licenses, Etc.    8284

5.18
Labor Matters.    8285

5.19
Security Documents.    8285

5.20
Solvency    8386

5.21
Deposit Accounts; Credit Card Arrangements.    8386

5.22
Brokers    8386

5.23
Material Contracts    8386

5.24
OFAC/Sanctions.    8386

5.25
PATRIOT Act.    86

ARTICLE VI AFFIRMATIVE COVENANTS
8487

6.01
Financial Statements.    8487

6.02
Certificates; Other Information.    8588

6.03
Notices    8790

6.04
Payment of Obligations    8790

6.05
Preservation of Existence, Etc.    8791

6.06
Maintenance of Properties    8891

6.07
Maintenance of Insurance    8891

6.08
Compliance with Laws    8992

6.09
Books and Records; Accountants    8992

6.10
Inspection Rights    8992

6.11
Use of Proceeds    9093

6.12
Additional Loan Parties    9094

6.13
Cash Management.    9094

6.14
Information Regarding the Collateral.    9295

6.15
Physical Inventories.    9295

6.16
Environmental Laws.    9296

6.17
Further Assurances.    9396

6.18
Compliance with Terms of Leaseholds    9396

6.19
Material Contracts    9397

6.20
OFAC/Sanctions.    9397

ARTICLE VII NEGATIVE COVENANTS
9497

7.01
Liens    9497

7.02
Investments    9497

7.03
Indebtedness; Disqualified Stock    9497

7.04
Fundamental Changes    9497

7.05
Dispositions    9498

7.06
Restricted Payments    9498

7.07
Prepayments of Indebtedness.    9598

7.08
Change in Nature of Business    9599

7.09
Transactions with Affiliates    9599






--------------------------------------------------------------------------------





7.10
Burdensome Agreements    9699

7.11
Use of Proceeds.    96100

7.12
Amendment of Material Documents.    96100

7.13
Fiscal Year.    96100

7.14
Deposit Accounts; Credit Card Processors.    96100

7.15
Minimum Adjusted Availability.    96100

7.16
Permitted Receivables Financing.    97100

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
97100

8.01
Events of Default    97100

8.02
Remedies Upon Event of Default    99103

8.03
Application of Funds    100103

ARTICLE IX THE AGENT
101105

9.01
Appointment and Authority.    101105

9.02
Rights as a Lender    101105

9.03
Exculpatory Provisions    101105

9.04
Reliance by Agent.    102106

9.05
Delegation of Duties    103106

9.06
Resignation of Agent    103107

9.07
Non-Reliance on Agent and Other Lenders    104107

9.08
No Other Duties, Etc.    104108

9.09
Agent May File Proofs of Claim    104108

9.10
Collateral and Guaranty Matters    104108

9.11
Notice of Transfer.    105109

9.12
Reports and Financial Statements.    105109

9.13
Agency for Perfection.    106110

9.14
Indemnification of Agent    106110

9.15
Relation among Lenders    106110

9.16
Defaulting Lenders.    106110

ARTICLE X MISCELLANEOUS
109113

10.01
Amendments, Etc.    109113

10.02
Notices; Effectiveness; Electronic Communications.    110114

10.03
No Waiver; Cumulative Remedies    112116

10.04
Expenses; Indemnity; Damage Waiver.    112116

10.05
Payments Set Aside    114118

10.06
Successors and Assigns.    114118

10.07
Treatment of Certain Information; Confidentiality    117122

10.08
Right of Setoff    118123

10.09
Interest Rate Limitation    119123

10.10
Counterparts; Integration; Effectiveness    119123

10.11
Survival    119124

10.12
Severability    119124

10.13
Replacement of Lenders    120124

10.14
Governing Law; Jurisdiction; Etc.    120125

10.15
Waiver of Jury Trial    121126

10.16
No Advisory or Fiduciary Responsibility    121126

10.17
USA PATRIOT Act Notice    122127

10.18
[Reserved]    122127

10.19
Time of the Essence    122127

10.20
Press Releases.    122127

10.21
Additional Waivers.    122127

10.22
No Strict Construction.    124129






--------------------------------------------------------------------------------





10.23
Attachments.    124129

10.24
Keepwell.    124129

10.25
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.    124129

10.26
Acknowledgement Regarding Any Supported QFCs.    130

SIGNATURES………………………………………………………………………………S-1
SCHEDULES
1.01        Guarantors
2.01        Commitments and Applicable Percentages
5.01        Loan Parties Organizational Information
5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate
5.10        Insurance
5.13        Subsidiaries; Other Equity Investments
5.18        Collective Bargaining Agreements
5.21(a)        DDAs
5.21(b)        Credit Card Arrangements
5.23        Material Contracts
6.02        Financial and Collateral Reporting
7.01        Existing Liens
7.02        Existing Investments
7.03        Existing Indebtedness
10.02        Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    CommittedLIBO Rate Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Note
C-2    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Borrowing Base Certificate
G    Credit Card Notification
H    Form of Security Agreement
I    Form of Facility Guaranty
J    Form of Joinder








    



















--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 12, 2015, as amended on July 22, 2016, as amended on August 9, 2017, as
amended on August 3, 2018, and as further amended on June 28, 2019, among
DICK’S SPORTING GOODS, INC., a Delaware corporation, and DICK’S MERCHANDISING &
SUPPLY CHAIN, INC. (jointly and severally, individually and collectively, the
“Borrower”),
the Persons named on Schedule 1.01 hereto (collectively, the “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, L/C Issuer and Swing Line Lender,
BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents, and
JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agents.
.
W I T N E S S E T H:
WHEREAS, the Borrower has entered into a Credit Agreement, dated as of December
5, 2011 (as amended and in effect, the “Existing Credit Agreement”), by, among
others, the Borrower, the “Lenders” as defined therein, and Wells Fargo Bank,
National Association, as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender; and
WHEREAS, in accordance with SECTION 10.01 of the Existing Credit Agreement, the
Borrower, the Lenders, and the Agent desire to amend and restate the Existing
Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the foreign vendor or
any Loan Party which is in actual possession of such Inventory, (b) is issued to
the order of a Loan Party or, if so requested by the Agent, to the order of the
Agent, (c) names the Agent as a notify party and bears a conspicuous notation on
its face of the Agent’s security interest therein, (d) is not subject to any
Lien (other than in favor of the Agent), and (e) is on terms otherwise
reasonably acceptable to the Agent.
“Accommodation Payment” shall have the meaning provided in Section 10.21(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.
“ACH” means automated clearing house transfers.





--------------------------------------------------------------------------------





“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of, more than fifty percent (50%) of the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of another Person or of any business unit of another
Person, or (c) any merger or consolidation of such Person with any other Person
or other transaction or series of related transactions resulting in the
acquisition of all or substantially all of the assets, or more than fifty
percent (50%) of the Equity Interests, of any Person, in each case in any
transaction or group of transactions which are part of a common plan.
“Act” shall have the meaning provided in Section 10.17.
“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).
“Adjusted Availability” means, as of any date of determination thereof by the
Agent, the result, if a positive number, of:
(a)    The Borrowing Base
Minus
(b)    The Total Outstandings.
“Adjusted Loan Cap” means, at any time of determination, the lesser of (a) an
amount equal to 105% of the Aggregate Commitments and (b) the Borrowing Base.
“Adjusted LIBO Rate” means:
(a)    for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
(b)    for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing
NovemberAugust 1, 20152019.
“Administrative Agent” means Wells Fargo or any successor administrative agent
appointed in accordance with the provisions of Section 9.06, together with its
Affiliates, in its capacity as the administrative agent for its own benefit and
the ratable benefit of the other Credit Parties under this Agreement and the
other Loan Documents.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
“Agent” means Wells Fargo in its capacity as Administrative Agent and Collateral
Agent under any of the Loan Documents, or any successor thereto.
“Agent Parties” shall have the meaning provided in Section 10.02(c).





--------------------------------------------------------------------------------





“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.
“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the SecondFourth Amendment Effective Date, the Aggregate Commitments are
$1,250,000,0001,600,000,000.
“Agreement” means this Amended and Restated Credit Agreement.
“Allocable Amount” shall have the meaning provided in Section 10.21(d).
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.
“Applicable Margin” means:    
(a)From and after the Fourth Amendment Effective Date until the first Adjustment
Date after the Fourth Amendment Effective Date, the percentages set forth in
Level I of the pricing grid below; and
(b)From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Adjusted Availability as of the Fiscal Quarter
ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of an Event of Default, the Agent may, and at the
direction of the Required Lenders shall, upon written notice to the Borrower,
increase the Applicable Margin to that set forth in Level III (even if the
Average Daily Adjusted Availability requirements for a different Level have been
met) and interest shall accrue at the Default Rate; provided further if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.





--------------------------------------------------------------------------------





Level
Average Daily Adjusted Availability
LIBORLIBO Margin
Base Rate Margin
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Greater than or equal to
66% of the Loan Cap
1.125%
0.125%
0.625%
1.125%
II
 Greater than or equal to 33% of the Loan Cap, but less than 66% of the Loan Cap
1.250%
0.250%
0.75%
1.250%
III
Less than 33% of the Loan Cap
1.375%
0.375%
0.875%
1.375%

.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the Borrower, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.
“Arrangers” means Wells Fargo Bank, National Association, Merrill Lynch, Pierce,
Fenner & Smith Incorporated andBank of America, N.A., PNC Capital Markets LLC,
JPMorgan Chase Bank, N.A. and U.S. Bank National Association, in their capacity
as joint lead arrangers and joint book managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.





--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 31February
2, 20152019, and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Borrower and its
Subsidiaries, including the notes thereto.
“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:
(a)    The Loan Cap
Minus
(b)    The Total Outstandings.
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria or have been deducted in the calculation of Eligible
Inventory and Eligible Credit Card Receivables, as applicable, as reported on
the most recent Borrowing Base Certificate, such reserves as the Agent from time
to time determines in its Permitted Discretion as being appropriate (a) to
reflect the impediments to the Agent’s ability to realize upon the Collateral,
(b) to reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, or the assets, business, financial performance
or financial condition of any Loan Party, or (d) to reflect that an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of the Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Loan Party; (v)
Customer Credit Liabilities; (vi) Customer Deposits; (vii) reserves for
reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals; (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the Agent
in the Collateral; (ix) amounts due to vendors on account of consigned goods;
(x) Cash Management Reserves; (xi) Bank Products Reserves and (xii) royalties
payable in respect of licensed merchandise.
“Average Daily Adjusted Availability” means the average daily Adjusted
Availability for the immediately preceding Fiscal Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender or any of their respective Affiliates, including, without
limitation, on account of (a) Swap Contracts, (b) merchant services constituting
a line of credit, (c) leasing, (d) Factored Receivables, and (e) supply chain
finance services including, without limitation, trade payable services and
supplier accounts receivable purchases, but excluding Cash Management Services.
“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.





--------------------------------------------------------------------------------





“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50½%), (b) the Adjusted LIBO Rate plus one percent
(1.00%)(which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest in effect for such day as publicly announced, from time
to time by, within Wells Fargo at its principal office in San Francisco as its
“prime rate.” The, with the understanding that the “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” shall have the meaning provided in Section 6.13(a)(ii).
“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees, upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower” means (a) prior to the First Amendment Effective Date, DSG, and (b)
on and following the First Amendment Effective Date, DSG and Dick’s
Merchandising.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means DKS and Dick’s Merchandising.
“Borrower Materials” shall have the meaning provided in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by 90%;
plus
(b)    the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by
the product of 90% multiplied by the Appraised Value of Eligible Inventory;
minus
(c)    the then amount of all Availability Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible





--------------------------------------------------------------------------------





Officer of the Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Agent.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are set forth as capital expenditures
in a Consolidated statement of cash flows of such Person for such period, in
each case prepared in accordance with GAAP, and (b) Capital Lease Obligations
incurred by a Person during such period, but excluding (i) the purchase price of
Equipment that is purchased substantially contemporaneously with the trade-in of
existing Equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such Equipment for the Equipment
being traded in at such time and (ii) Permitted Acquisitions.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or 8.02(c).
“Cash Collateralize” shall have the meaning provided in Section 2.03(k).
Derivatives of such term have corresponding meanings.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrower to maintain
Availability of at least 12.5ten percent (10%) of the Loan Cap for three (3)
consecutive Business Days. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Agent’s option (i) so long
as such Specified Event of Default has not been waived, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrower’s failure to achieve
Availability as required hereunder, until Availability has exceeded 12.5ten
percent (10%) of the Loan Cap for thirty (30) consecutive days, in which case a
Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement; provided that a Cash Dominion Event shall be deemed continuing
(even if an Event of Default is no longer continuing and/or Availability exceeds
the required amount for thirty (30) consecutive days) at all times if a Cash
Dominion Event occurs at any time after a Cash Dominion Event has occurred and
been discontinued on two (2) occasions during any twelve month period after the
Effective Date. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.
“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit or debit cards, (d) credit card processing services, and
(e) purchase cards.





--------------------------------------------------------------------------------





“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), in each case, other than the Permitted Holders, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 33% or more of the
total voting power to elect the members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); or
(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)any “change in control” or similar event as defined in any document governing
Material Indebtedness of any Loan Party that would trigger a default or event of
default under such Material Indebtedness or give rise to a right of the holder
thereof to cause the obligors thereunder to repurchase, prepay, redeem or
defease such Material Indebtedness; or
(d)the Borrower fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens, except
where such failure is as a result of a transaction permitted by the Loan
Documents.


“Co-Documentation Agents” means JPMorgan Chase Bank, N.A. and U.S. Bank National
Association.
“Co-Syndication Agents” means Bank of America, N.A. and PNC Bank, National
Association.
“Code” means the Internal Revenue Code of 1986, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.





--------------------------------------------------------------------------------





“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Agent as the Agent may reasonably
require related to the use and access of the Collateral.
“Collateral Agent” means Wells Fargo or any successor collateral agent appointed
in accordance with the provisions of Section 9.06, together with its Affiliates,
in its capacity as the collateral agent for its own benefit and the ratable
benefit of the other Credit Parties under this Agreement and any applicable
Security Document.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commitment Increase” shall have the meaning provided in Section 2.15(a).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” shall have the meaning provided in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” hasshall have the meaning provided in Section 6.13(c).
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest





--------------------------------------------------------------------------------





Charges, (ii) the provision for Federal, state, local and foreign income Taxes,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, and (v) losses or discounts on sales of receivables
and related assets in connection with any Permitted Receivables Financing in an
amount not to exceed $5,000,000 (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period), minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP minus (d)
interest income during such period (excluding any portion of interest income
representing accruals of amounts received in a previous period), in each case of
or by the Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness to (b) Consolidated EBITDA, in each case
of or by Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded therefrom (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the income (or
loss) of such Person during such Measurement Period in which any other Person
has a joint interest, except to the extent of the amount of cash dividends or
other distributions actually paid in cash to such Person during such period, (c)
the income (or loss) of such Person during such Measurement Period and accrued
prior to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.
“Consolidated Total Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, without duplication,
(i) the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary, minus (ii) the aggregate
amount of Qualified Cash of the Borrower and its Subsidiaries on such date.





--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the lower of cost or market value of Inventory, based upon the Loan
Parties’ accounting practices, known to the Agent, which practices are in effect
on the Effective Date, with such changes as permitted by GAAP, as such
calculated cost is determined from invoices received by the Loan Parties, the
Loan Parties’ purchase journals or the Loan Parties’ stock ledger.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.26.
“Credit Card Issuer” shall mean any person (other than the Borrower or other
Loan Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, General Electric Capital CorporationSynchrony Bank and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc.,
Novus Services, Inc. and other issuers approved by the Agent.
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer; provided that no such agent or intermediary shall be deemed
to be a Credit Card Processor to the extent its facilitation, services,
processes or management of transactions (i) are used by a Loan Party for
business innovation and development purposes, (ii) are not material to the
business of the Borrower and its Subsidiaries, and (iii) involve cash held by or
on behalf of all such agents and intermediaries outside of Blocked Accounts
that, together with all other Excluded Cash set forth in Section 6.13(c) hereof,
does not exceed $10,000,000 in the aggregate at any time.
“Credit Card Notifications” shall have the meaning provided in Section
6.13(a)(i).
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer, Credit Card Processor or applicable e-commerce service provider or
electronic payment services provider to a Loan Party resulting from charges by a
customer of a Loan Party (i) on credit or debit cards issued by such Credit Card
Issuer or (ii) from PayPal, Inc. or any other e-commerce service provider or
electronic payment services provider as the Administrative Agent shall
reasonably approve from time to time, in each case, in connection with the sale
of goods by a Loan Party, or services performed by a Loan Party, in each case,
in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arrangers, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan





--------------------------------------------------------------------------------





Documents are owing, and (vii) the successors and permitted assigns of each of
the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates, in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) outside consultants for the Agent, (C) appraisers, (D) commercial
finance examiners, and (E) all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, and (ii) in connection with (A) the syndication of the
credit facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of its rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (D) any workout, restructuring or negotiations
in respect of any Obligations; (b) with respect to the L/C Issuer and its
Affiliates, all reasonable and documented out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable and
documented out-of-pocket expenses incurred by the Credit Parties who are not the
Agent, the L/C Issuer or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default, provided that such Credit Parties
shall be entitled to reimbursement for no more than one counsel representing all
such Credit Parties (absent a conflict of interest in which case the Credit
Parties may engage and be reimbursed for additional counsel).
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Loan Parties, and (c) liabilities in
connection with frequent shopping programs of the Loan Parties.
“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Loan Parties.
“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent,
to hold and dispose of the subject Inventory solely as directed by the Agent.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate (including the Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Margin for Standby Letters of
Credit or Commercial Letters of Credit, as applicable, plus two percent (2%) per
annum, and (c) with respect to all other Obligations, an interest rate equal to
the Base Rate, plus the then Applicable Margin, plus two percent (2%) per annum.





--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Borrower, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by the
Agent) under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by the Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
under the Agreement within one (1) Business Day of the date that it is required
to do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, L/C Issuer, and each Lender.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).
“Dick’s Foundation” means The Dick’s Sporting Goods Foundation.
“Dick’s Merchandising” means Dick’s Merchandising & Supply Chain, Inc., an Ohio
corporation.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests of any Subsidiary of the Borrower)) by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Disqualified Institution” means (a) any Person designated by the Borrower as a
“Disqualified Institution” by written notice delivered to the Agent on or prior
to June 5, 2015 and (b) any other Person that is a competitor of the Borrower or
any of its Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Agent on or prior to June 5,
2015 or from time to time thereafter (such designation to take effect on the
Business Day following receipt by the Agent of such notice); provided that (i)
“Disqualified Institutions” shall not include any bona fide debt fund that is an
Affiliate of a competitor of the Borrower or any of its Subsidiaries or any
investment vehicle that is an Affiliate of such competitor and that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business and with respect to which none of such competitor or any of its
subsidiaries makes investment decisions or has the power, directly or
indirectly, to direct or cause the





--------------------------------------------------------------------------------





direction of such competitor’s investment decisions, (ii) no designation of any
Person as a “Disqualified Institution” shall apply retroactively to disqualify a
Person that was a Lender as of the Effective Date or any Person that has
previously acquired an assignment or participation interest in the commitments
to the extent such Person was not a Disqualified Institution at the time of the
applicable assignment or participation, as the case may be, and (iii)
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Agent from time to time.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the final date on which the Loans mature; provided, however, that (i)
only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.
“DKS” means Dick’s Sporting Goods, Inc., a Delaware corporation.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“DSG” means Dick’s Sporting Goods, Inc., a Delaware corporation.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------





“Effective Date” means the first date all the conditions precedent in Section
4.01 arewere satisfied or waived in accordance with Section 10.01.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural Person) satisfying the requirements
of Section 10.06(b) hereof; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: (i) has been earned by performance and represents the bona fide
amounts due to a Loan Party from a Credit Card Issuer or Credit Card Processor,
and in each case originated in the ordinary course of business of such Loan
Party, and (ii) is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (i) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Loan Party as payee
or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable:
(a)    Credit Card Receivables which do not constitute an “Account” or a
“payment intangible” (as defined in the UCC);
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables (i) that are not subject to a perfected
first‑priority security interest in favor of the Agent, or (ii) with respect to
which a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and Permitted Encumbrances arising by operation of Law);
(d)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(e)    Credit Card Receivables as to which the Credit Card Processor has the
right under certain circumstances to require a Loan Party to repurchase the
Credit Card Receivables from such Credit Card Processor;
(f)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;
(g)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;
(h)    Credit Card Receivables which do not conform to all representations and
warranties in the Loan Documents relating to Credit Card Receivables; or





--------------------------------------------------------------------------------





(i)    Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection.
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:
(a)(i) which has been shipped from a foreign location for receipt by a Loan
Party, but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory or (ii) which has been received at a distribution
center of a Loan Party from the applicable carrier but which has not been
entered into such Loan Party’s inventory stock ledger (i.e., “on the dock” or
“on the yard”);


(b)for which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;


(c)for which an Acceptable Document of Title has been issued, and in each case
as to which the Agent has control (as defined in the UCC) over the documents of
title which evidence ownership of the subject Inventory (such as, if requested
by the Agent, by the delivery of a Customs Broker/Carrier Agreement);


(d)which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);


(e)for which payment of the purchase price has been made by such Loan Party or
the purchase price is supported by a Commercial Letter of Credit;


(f)which otherwise would constitute Eligible Inventory; and


(g)which meet such other eligibility criteria as the Agent may establish in its
Permitted Discretion after conducting its due diligence with respect to such
In-Transit Inventory;


provided that the Agent may, in its Permitted Discretion, exclude any particular
In-Transit Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Agent determines in its Permitted Discretion that such In-Transit
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by the Agent
to arise which may otherwise adversely impact the ability of the Agent to
realize upon such Inventory. For clarity, it is understood and agreed that until
the Agent has completed its due diligence with respect to In-Transit Inventory,
such In-Transit Inventory shall not be included in the calculation of the
Borrowing Base. Upon the completion of such due diligence, the form of the
Borrowing Base Certificate shall be revised to include Eligible In-Transit
Inventory in a manner acceptable to the Agent and the Borrower.
“Eligible Inventory” means, as of the date of determination thereof, (i)
Eligible In-Transit Inventory and (ii) items of Inventory of a Loan Party that
are finished goods, merchantable and readily saleable to the public in the
ordinary course of the a Loan Party’s business, in each case that, except as
otherwise agreed by the Agent, (A) complies with each of the representations and
warranties respecting Inventory made by the Loan Parties in the Loan Documents,
and (B) is not excluded as ineligible by virtue of one or more of the criteria
set forth below. The following items of Inventory shall not be included in
Eligible Inventory:
(a)    Inventory that is not solely owned by a Loan Party or a Loan Party does
not have good and valid title thereto free and clear of any Lien (other than
Liens granted to the Agent pursuant to the Security Documents and Permitted
Encumbrances arising by operation of Law);
(b)    Inventory that is leased by or is on consignment to a Loan Party or which
is consigned by a Loan Party to a Person which is not a Loan Party;





--------------------------------------------------------------------------------





(c)    Inventory (other than In-Transit Inventory) that is not located in the
United States of America (excluding territories or possessions of the United
States);
(d)    Inventory (other than In-Transit Inventory) that is not located at a
location that is owned or leased by a Loan Party, except (i) Inventory in
transit between such owned or leased locations or locations which meet the
criteria set forth in clause (ii) below or located at a warehouse, distribution
center, internet fulfillment company or other location with respect to which the
Agent has obtained a Collateral Access Agreement or established an Availability
Reserve (without duplication of any Availability Reserves calculated in
determining the Borrowing Base, pursuant to subsection (d) of the definition
thereof) in an aggregate amount not to exceed, prior to a Cash Dominion Event,
the sum of two (2) months’ rent, taxes and fees reasonably estimated for such
location, or (ii) to the extent that the Loan Parties have furnished the Agent
with (A) any UCC financing statements or other documents that the Agent may
determine to be necessary to perfect its security interest in such Inventory at
such location, and (B) a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Agent;
(e)    [Reserved];
(f)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work‑in‑process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Loan Party’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, or (vi) are bill and hold goods;
(g)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Agent (other than, with respect to In-Transit
Inventory, statutory Liens in favor of carriers permitted under clause (b) of
the definition of “Permitted Encumbrances”);
(h)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
(i)    Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;
(j)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which a Loan Party
or any of its Subsidiaries has received written notice of termination in respect
of any such agreement, or with respect to which such Loan Party is in litigation
in respect of such Inventory and such litigation relates to the use of such
license by a Loan Party;
(k)    Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from an independent appraiser engaged by the Agent and establishes an advance
rate and Inventory Reserves (if applicable) therefor, and otherwise agrees that
such Inventory shall be deemed Eligible Inventory, and (B) upon the reasonable
request of the Agent, a commercial field examination, all of the results of the
foregoing to be reasonably satisfactory to the Agent; or
(l)    Inventory deemed by the Agent in its Permitted Discretion to be
ineligible for inclusion in the calculation of the Borrowing Base.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.





--------------------------------------------------------------------------------





“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal or presence of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” shall have the meaning provided in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination of a
Pension Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) the determination that any Pension Plan is considered to be an
“at-risk” plan, or that any Multiemployer Plan is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and or
432 of the Code or Sections 303, 304 or 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 8.01.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary of the Borrower (a)
that is an entity disregarded from its owner for U.S. federal income tax
purposes and that owns the Equity Interests of one or more Foreign Subsidiaries
and/or Foreign Subsidiary holding companies or (b) substantially all the assets
of which consists of Equity Interests of one or more Foreign Subsidiaries and/or
Foreign Subsidiary holding companies.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official





--------------------------------------------------------------------------------





interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) Taxes imposed on or measured by its overall
net income (however denominated), and franchise Taxes imposed on it (in lieu of
net income Taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 10.13), any withholding Tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding Tax
pursuant to Section 3.01(a), (d) Taxes attributable to such recipient’s failure
or inability to comply with Section 3.01(e) or (f), (e) any U.S. federal, state
or local backup withholding Tax, and (f) any U.S. federal withholding Tax
imposed under FATCA.
“Executive Order” shall have the meaning provided in Section 10.18.
“Existing Credit Agreement” hasshall have the meaning given to such term in the
recitals hereto.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means the Guaranty dated December 5, 2011 made by the
Guarantors in favor of the Agent and the other Credit Parties, substantially in
the form of Exhibit I.
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with the Agent,
any Lender or any of their respective Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account.
“FASB” means the Financial Accounting Standards Board, which promulgates
accounting standards.
“FATCA” means current Section 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version or successor provisionversion that is
substantively similarcomparable and not materially more onerous to comply with
and, in each case, any regulations promulgated thereunder and any interpretation
and other guidance issued.), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any day, theperiod, a fluctuating interest rate
per annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not, or,
if such rate is not so published for any day which is a Business Day, the
Federal Funds





--------------------------------------------------------------------------------





Rateaverage of the quotations for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Wells Fargo on such day on such transactions as determined by the
Agentreceived by Agent from three Federal funds brokers of recognized standing
selected by it (and, if any such rate is below zero, then the rate determined
pursuant to this definition shall be deemed to be zero).
“Fee Letter” means, collectively, (i) the letter agreement, dated as of June 3,
2015, among the Borrower and the Agent, and (ii) the Second Amendment Fee
Letter, and (iii) the Fourth Amendment Fee Letter, as amended and in effect from
time to time.
“First Amendment Effective Date” means July 22, 2016.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the end of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the end of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.
“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to the end of each January of any calendar year.
“Foreign Asset Control Regulations” hasshall have the meaning set forth in
Section 10.18.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fourth Amendment” means that certain Fourth Amendment to Amended and Restated
Credit Agreement by and among the Borrower, the other Loan Parties party hereto,
the Lenders party thereto, and the Agent, dated as of the Fourth Amendment
Effective Date.
“Fourth Amendment Effective Date” means June 28, 2019.
“Fourth Amendment Fee Letter” means the letter agreement, dated as of June 28,
2019, among the Borrower and the Agent.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).





--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantor” shall have the meaning provided in the introductory paragraph hereto
and shall also mean each other Subsidiary of the Borrower that shall be required
to execute and deliver a Facility Guaranty pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” means the ICE Benchmark Administration Limited, a United Kingdom company.
“Increase Effective Date” shall have the meaning provided in Section 2.15(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days);
(e)    Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness of such Person;
(g)    all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in cash in respect of any Disqualified
Stock in such Person or any other Person or any warrant,





--------------------------------------------------------------------------------





right or option to acquire such Disqualified Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” shall have the meaning provided in Section 10.04(b).
“Information” shall have the meaning provided in Section 10.07.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
month and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its CommittedLIBO Rate Loan Notice provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.





--------------------------------------------------------------------------------





“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from (i) a foreign vendor of a
Loan Party from a location outside of the United States to a location of a Loan
Party that is within the United States or (ii) a vendor of a Loan Party from a
location within the United States to a location of a Loan Party within the
United States.
“Inventory” shall have the meaning provided in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Reserves” means, without duplication of any other Reserve, such
reserves as may be established from time to time by the Agent in its Permitted
Discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory, which reflect such other factors as affect the market
value of the Eligible Inventory or which reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion, include (but are not limited
to) reserves based on:
(a)    obsolescence;
(b)    seasonality;
(c)    Shrink;
(d)    imbalance;
(e)    change in Inventory character;
(f)    change in Inventory composition;
(g)    change in Inventory mix;
(h)    mark-downs (both permanent and point of sale);
(i)    retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and
(j)    out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) the purchase, acquisition or investment of or in any stocks,
bonds, mutual funds, notes, debentures or other securities, or any deposit
account, certificate of deposit or other investment of any kind. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.





--------------------------------------------------------------------------------





“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.
“Joinder” means an agreement, substantially in the form of Exhibit J, pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as a Guarantor.
“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
has priority over the Lien of the Agent in any of the Collateral.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Agent in its reasonable
discretion) and (b) any other Lender selected by the Borrower and approved by
the Agent in its reasonable discretion to the extent such Lender agrees to
become an L/C Issuer hereunder. The L/C Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the L/C Issuer
and/or for such Affiliate to act as an advising, transferring, confirming and/or
nominated bank in connection with the issuance or administration of any such
Letter of Credit, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate undrawn amount available to be drawn underof all outstanding Letters
of Credit, plus (b) the aggregate amount of outstanding reimbursement
obligations with respect to Letters of Credit which remain unreimbursed or which
have not been paid through a Loan. For purposes of computing the amounts
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of any Rule under the ISP or any article of the UCP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time.
“Lender” shall have the meaning provided in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.





--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” shall have the meaning provided in Section 2.03(l).
“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum which appears on the Reuters Screen LIBOR01 pageas published by
IBA (or any successor page or other commercially available source as the Agent
may designate from time to time) as of 11:00 a.m., London time, on the second
London Business Day preceding the first day of such Interest Period (or if such
rate does not appear on the Reuters Screen LIBOR01 Page, then the rate as
determined by the Agent from another recognized source or interbank
quotation)two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBO Rate Loan requested (whether as an initial LIBO Rate Loan or
as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to
a LIBO Rate Loan) by the Borrower in accordance with this Agreement (and, if any
such published rate is below zero, then the LIBO Raterate determined pursuant to
this definition shall be deemed to be zero), which. Each determination of the
LIBO Rate shall be made by the Agent and shall be conclusive in the absence of
manifest error. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Agent to be the rate at which deposits in Dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBO Rate Loan being made, continued or converted by Wells Fargo and with a
term equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Limited Condition Acquisition” means any purchase or other acquisition, by
merger, amalgamation, consolidation or otherwise, by the Borrower or any
Subsidiary of Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person, the consummation of which is
not conditioned on the availability of, or on obtaining, third party financing.
“Limited Condition Acquisition Payment Conditions” means, at the time of
determination with respect to any Limited Condition Acquisition, that (a) no
Specified Event of Default then exists or would arise as a result of entering
into such Limited Condition Acquisition, and (b) after giving pro forma effect
to such Limited Condition Acquisition (as determined on the date of calculation
of the Limited Condition Acquisition Payment Conditions in accordance with
Section 1.07 hereof and on a pro forma and projected basis through the closing
date of such Limited Condition Acquisition), Payment Conditions Availability
will be equal to or greater than twenty percent





--------------------------------------------------------------------------------





(20%) percent of the Loan Cap. At any time when any Loans (but not, for the
avoidance of doubt, L/C Obligations) are outstanding, prior to undertaking any
Limited Condition Acquisition, as evidence of satisfaction of the condition
contained in clause (b) above, the Loan Parties shall deliver to the Agent (x) a
Borrowing Base Certificate (i) updated with respect to the Collateral reported
thereon as of the immediately preceding Fiscal Month ending more than 15 days
prior to the signing date of such Limited Condition Acquisition (provided that,
if a Weekly Borrowing Base Delivery Event shall be continuing, such Borrowing
Base Certificate shall be delivered as required pursuant to Section 6.02(b)
hereof) and (ii) prepared on a pro forma basis after giving effect to such
Limited Condition Acquisition, and (y) the projections referred to in clause (b)
above, prepared by a Responsible Officer of the Borrower; provided that, if the
aggregate consideration for such Limited Condition Acquisition is less than
$65,000,000100,000,000, the foregoing Borrowing Base Certificate and pro forma
projections shall only be required to be provided at any time when Payment
Conditions Availability is less than forty percent (40%) percent of the Loan
Cap; provided further that nothing herein shall be deemed a waiver of the
requirement under this Agreement of compliance with clauses (a) and (b) above
with respect to any Limited Condition Acquisition, and the consummation of any
such Limited Condition Acquisition by the Loan Parties shall be deemed a
representation and warranty by the Loan Parties that such requirement has been
met.
“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” shall have the meaning provided in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Security Documents, the Facility
Guaranty, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Loan Parties to
perform their obligations under any Loan Document; or (c) a material impairment
of the rights and remedies of the Agent or the Lenders under any Loan Document
or a material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of any Loan Document. In determining
whether any individual event would result in a Material Adverse Effect,
notwithstanding that such event in and of itself does not have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events would result in a
Material Adverse Effect.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person, the
termination of which would reasonably be expected to result in a Material
Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $75,000,000; provided
that in no event shall any Permitted Receivables Financing be





--------------------------------------------------------------------------------





considered Material Indebtedness for any purpose. For purposes of determining
the amount of Material Indebtedness at any time, the amount of the obligations
in respect of any Swap Contract at such time shall be calculated at the Swap
Termination Value thereof.
“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Subsidiaries (a) whose Inventory is equal to or greater than 5.0% of
all Inventory of the Loan Parties or whose Accounts are equal to or greater than
5.0% of all Accounts of the Loan Parties, or (b) whose gross revenues were equal
to or greater than 5.0% of the Consolidated gross revenues of the Loan Parties,
in each case determined in accordance with GAAP; provided that if, at any time
and from time to time after the Effective Date, Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in
clauses (a) or (b) comprise in the aggregate more than 10.0% of the Loan
Parties’ total Inventory as of the end of the most recently ended Fiscal Quarter
of the Borrower, or more than 10.0% of the Loan Parties’ total Accounts as of
the end of the most recently ended Fiscal Quarter of the Borrower or more than
10.0% of the gross revenues as of the end of the most recently ended Fiscal
Quarter of the Borrower, then the Borrower shall comply with the provisions of
Section 6.12 hereof applicable to such Subsidiary.
“Maturity Date” means August 9June 28, 20222024.
“Maximum Rate” shall have the meaning provided in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrower; provided that, at any time that
the Borrower is required to deliver monthly financial statements in accordance
with Section 6.01(c) hereof, then “Measurement Period” shall mean the most
recently completed twelve month period.
“Monthly Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default other than a Specified Event of Default, or
(ii) the failure of the Borrower to maintain Availability at least equal to the
greater of (a) thirty percent (30%) of the Loan Cap, and (b)
$250,000,000320,000,000. For purposes of this Agreement, the occurrence of a
Monthly Borrowing Base Delivery Event shall be deemed continuing at the Agent’s
option (i) so long as such Event of Default other than a Specified Event of
Default exists, and/or (ii) if the Monthly Borrowing Base Delivery Event arises
as a result of the Borrower’s failure to achieve Availability as required
hereunder, until Availability has exceeded the greater of (x) thirty percent
(30%) of the Loan Cap, and (y) $250,000,000320,000,000 for thirty (30)
consecutive calendar days, in which case a Monthly Borrowing Base Delivery Event
shall no longer be deemed to be continuing for purposes of this Agreement. The
termination of a Monthly Borrowing Base Delivery Event as provided herein shall
in no way limit, waive or delay the occurrence of a subsequent Monthly Borrowing
Base Delivery Event in the event that the conditions set forth in this
definition again arise.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Proceeds” means (a) with respect to any Disposition by any Loan Party, or
any Extraordinary Receipt received or paid to the account of any Loan Party, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Agent’s Lien on such
asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)) and (C) any funded escrow
account established by the Loan Parties to pay Federal, state and local income
or other Taxes estimated to be payable by any Loan Party as a result thereof
(provided that to the extent and at the time any such





--------------------------------------------------------------------------------





amounts are released from such reserve and not applied to pay such Taxes, such
amounts shall constitute Net Proceeds); and
(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith.
“Non-Consenting Lender” shall have the meaning provided in Section 10.01.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Note” means (a) a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that the Obligations shall not include any
Excluded Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.





--------------------------------------------------------------------------------





“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
“Participant” shall have the meaning provided in Section 10.06(d).
“Participant Register” shall have the meaning provided in Section 10.06(d).
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Specified Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, and (b) immediately after giving effect to such transaction
or payment, Payment Conditions Availability will be equal to or greater than
twenty percent (20%) percent of the Loan Cap. At any time when any Loans (but
not, for the avoidance of doubt, L/C Obligations) are outstanding, prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, as evidence of satisfaction of the condition contained in clause (b)
above, the Loan Parties shall deliver to the Agent a Borrowing Base Certificate
(i) updated with respect to the Collateral reported thereon as of the
immediately preceding Fiscal Month ending more than 15 days prior to such
transaction or payment (provided that, if a Weekly Borrowing Base Delivery Event
shall be continuing, such Borrowing Base Certificate shall be delivered as
required pursuant to Section 6.02(b) hereof) and (ii) prepared after giving
effect to such transaction or payment; provided that, if the aggregate
consideration for such transaction or payment is less than $65,000,000, the
foregoing evidence shall only be required to be provided at any time when
Availability is less than forty percent (40%) percent of the Loan Cap; provided
further that nothing herein shall be deemed a waiver of the requirement under
this Agreement of compliance with clauses (a) and (b) above with respect to any
specified transaction or payment for which the Payment Conditions are required
to be satisfied, and the consummation of any such transaction or the making of
any such payment by the Loan Parties shall be deemed a representation and
warranty by the Loan Parties that such requirement has been met.
“Payment Conditions Availability” means, as of any date of determination thereof
by the Agent, the result, if a positive number, of:
(a)    The Adjusted Loan Cap
Minus
(b)    The Total Outstandings.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permanent LIBOR Discontinuation Date” means the date announced by IBA or any
other competent authority or administrator of the LIBO Rate as the date on which
it shall cease to publish the LIBO Rate permanently or indefinitely (and there
is no successor administrator that will continue the publication of the LIBO
Rate). For the avoidance of doubt, it is understood and agreed that, as of the
Fourth Amendment Effective Date, no such date has been announced by IBA or any
other competent authority or administrator of the LIBO Rate.
“Permanent LIBOR Discontinuation Event” means the earlier to occur of (x) ninety
(90) days prior to the announced Permanent LIBOR Discontinuation Date or (y) the
actual Permanent LIBOR Discontinuation Date.
“Permitted Acquisition” means any Acquisition in which the following conditions
are satisfied:
(a)    (i) with respect to any Acquisition other than a Limited Condition
Acquisition, the Loan Parties shall have satisfied the Payment Conditions, and
(ii) with respect to a Limited Condition Acquisition, the





--------------------------------------------------------------------------------





Loan Parties shall have satisfied the Limited Condition Acquisition Payment
Conditions and such satisfaction shall be determined in accordance with Section
1.07;
(b)    if proceeds of the Loans are used to pay all or a portion of the
consideration for such Acquisition, such Acquisition shall have been approved by
the Board of Directors of the Person (or similar governing body if such Person
is not a corporation) which is the subject of such Acquisition and such Person
shall not have announced that it will oppose such Acquisition or shall not have
commenced any action which alleges that such Acquisition shall violate
applicable Law; and
(c)    if proceeds of the Loans are used to pay all or a portion of the
consideration for such Acquisition, after giving effect to such Acquisition, the
Loan Parties, on a Consolidated basis, shall be Solvent.
“Permitted Discretion” means a determination made by the Agent in the exercise
of its reasonable credit judgment, exercised in good faith in accordance with
customary business practices for comparable asset-based lending transactions in
the retail industry.
“Permitted Disposition” means any of the following:
(a)    Dispositions of inventory in the ordinary course of business;
(b)    bulk sales or other dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory dispositions
shall not exceed (i) in any Fiscal Year of the Borrower and its Subsidiaries,
five percent (5%) percent of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Fourth Amendment Effective Date, ten percent (10%)
percent of the number of the Loan Parties’ Stores in existence as of the Fourth
Amendment Effective Date (net of new Store openings), provided, that all sales
of Inventory which are included in any Store closing sales shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent;
(c)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;
(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;
(e)    Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;
(f)    Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;
(g)    Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;
(h)    as long as no Event of Default then exists or would arise therefrom,
sales of Real Estate of any Loan Party or sales of any Person or Persons created
to hold such Real Estate or the Equity Interests in such Person or Persons),
including Sale Leasebacks, synthetic lease transactions or other similar
transactions involving any such Real Estate pursuant to leases on market terms,
as long as, (A) such sale is made for fair market value, and (B) in the case of
any sale-leaseback transaction of a distribution center or the chief executive
office of the Borrower permitted hereunder, if requested by the Agent, the Loan
Parties shall use commercially reasonable efforts to cause such purchaser or
transferee to enter into a Collateral Access Agreement;





--------------------------------------------------------------------------------





(i)    other Dispositions (other than of Collateral of the type included in the
Borrowing Base) of the Borrower and its Subsidiaries, including Sale Leasebacks,
in an amount not to exceed (i) $60,000,000 during any Fiscal Year plus (ii) such
greater amount provided that any such Dispositions under this clause (ii) are
made for Fair Market Value and the Borrower or a Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Permitted
Investments;
(j)    subject to the proviso set forth in the definition of “Permitted
Investments”, Dispositions of those Investments permitted by clauses (a), (b),
(c), (h) and (n) of the definition of “Permitted Investments”;
(k)    dissolution, liquidation or winding up of any Subsidiary of the Borrower,
provided that such dissolution, liquidation or winding up would not reasonably
be expected to result in a Material Adverse Effect; and provided further that if
any such Subsidiary is a Material Subsidiary, the assets of such Subsidiary
shall be transferred to a Loan Party in connection with any such dissolution,
liquidation or winding up;
(l)    so long as Payment Conditions are met, the sale or discount (with or
without recourse) of Credit Card Receivables and related assets in connection
with a Permitted Receivables Financing; provided that in connection with such
sale, all Credit Card Receivables shall be removed from the Borrowing Base and
shall no longer be Eligible Credit Card Receivables, and the Borrower shall
deliver an updated Borrowing Base Certificate giving pro forma effect to such
Disposition on or prior to the date of such Disposition; and
(m)    as long as the Payment Conditions are satisfied at the time of, and after
giving effect to, such Disposition, other Dispositions not otherwise
specifically described herein.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;
(g)    Liens existing on the Fourth Amendment Effective Date and listed on
Schedule 7.01 and any Permitted Refinancings thereof;
(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within one hundred and eighty (180) days after such acquisition, (ii) the
Indebtedness





--------------------------------------------------------------------------------





secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;
(i)    Liens in favor of the Agent;
(j)    statutory Liens of landlords and lessors in respect of rent not past due
more than 15 days unless being contested in good faith pursuant to the
provisions of Section 6.04 hereof, and customary restrictions on subletting and
assignments thereof;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Fourth
Amendment Effective Date and Permitted Investments, provided that such liens (a)
attach only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n)    voluntary Liens on property (other than Inventory) in existence at the
time such property is acquired pursuant to a Permitted Acquisition or on such
property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided, that such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;
(o)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, so long as the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP;
(p)    Liens to secure Indebtedness permitted under clause (k) of the definition
of “Permitted Indebtedness”;
(q)    Liens to secure Indebtedness permitted under clauses (c) and (f) of the
definition of “Permitted Indebtedness” so long as, in either case, such Liens
shall not extend to any other property or assets of the Loan Parties;
(r)    Liens to secure obligations (contingent or otherwise) permitted under
clause (d) of the definition of “Permitted Indebtedness” in an amount not to
exceed $25,000,00050,000,000 so long as such Liens extend only to cash and
investment property pledged as margin or collateral to secure such Swap
Contracts;
(s)    Liens on cash or Cash Equivalents securing reimbursement obligations with
respect to other letters of credit entered into in the ordinary course of
business; provided that no such letters of credit shall be obtained and no such
Liens shall be granted unless such letters of credit cannot be issued pursuant
to the terms of this Agreement or the L/C Issuer refuses to issue such letters
of credit pursuant to Section 2.03 hereof; and provided further that the
aggregate stated amount of such letters of credit at any time outstanding shall
not exceed $50,000,000; and
(t)    other Liens with respect to obligations that do not in the aggregate
exceed $25,000,00050,000,000 at any time outstanding.





--------------------------------------------------------------------------------





“Permitted Holders” means any member of the Stack Family or any trust or similar
investment entity of which any of the foregoing Persons are trustees or similar
officers and/or that is for the benefit of any of the foregoing Persons.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Fourth Amendment Effective Date and
listed on Schedule 7.03 and any Permitted Refinancing thereof;
(b)    Indebtedness of any Loan Party to any other Loan Party;
(c)    purchase money Indebtedness of any Loan Party to finance the acquisition
of any personal property (other than Inventory, it being understood that
properly perfected consignment arrangements shall not be deemed violative of
this clause), including Capital Lease Obligations, and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and Permitted Refinancings
thereof;
(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”;
(e)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of Stores;
(f)    Indebtedness incurred by any Loan Party (a) for, related to, or in
connection with, the acquisition (whether of a fee simple interest or a
leasehold interest), development, construction or improvement of Real Estate, or
(b) to finance or to refinance any Real Estate owned or leased by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations); provided
that, if reasonably requested by the Agent, the Loan Parties shall use
commercially reasonable efforts to cause the holders of such Indebtedness and
the lessors under any sale-leaseback transaction of a distribution center or the
chief executive office of the Borrower to enter into a Collateral Access
Agreement on terms reasonably acceptable to the holders of such Indebtedness and
such lessors;
(g)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agent;
(h)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);
(i)    the Obligations (including, without limitation, the Other Liabilities);
(j)    unsecured Indebtedness not otherwise specifically described herein and
any Permitted Refinancing thereof;
(k)    other secured Indebtedness not otherwise specifically described herein in
an aggregate principal amount outstanding at any time not to exceed
$2,000,000,000, plus such additional amount that will not cause the Consolidated
Leverage Ratio to exceed 4.25:1.00 on a pro forma basis after giving effect to
the incurrence of such secured Indebtedness, and any Permitted Refinancing
thereof, provided that, any such secured Indebtedness in an initial principal
amount in excess of $25,000,000 shall (i) have a maturity which extends at least
six (6) months beyond the Maturity Date, and (ii) the holder of such
Indebtedness shall enter into an intercreditor agreement with the Agent on terms
reasonably acceptable to the Agent; provided further that the Agent shall have
the right to implement an Availability Reserve to account for any such





--------------------------------------------------------------------------------





secured Indebtedness that is anin an initial principal amount of $25,000,000 or
less that does not meet the requirements set forth in clauses (i) and (ii)
above;
(l)    Guarantees of Indebtedness otherwise permitted under the definition of
“Permitted Indebtedness”; and
(m)    Indebtedness in respect of Permitted Receivables Financings.
“Permitted Investments” means each of the following:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
(f)    Investments existing on the Fourth Amendment Effective Date, and set
forth on Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;
(g)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Fourth Amendment Effective Date, (ii)
additional Investments by any Loan Party and its Subsidiaries in Loan Parties
(other than DSGDKS), (iii) additional Investments by Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as the Payment Conditions are satisfied at the time of,
and after giving effect to, such Investment, additional Investments by the Loan
Parties in wholly-owned Subsidiaries that are not Loan Parties;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;





--------------------------------------------------------------------------------





(i)    Guarantees constituting Permitted Indebtedness;
(j)    Investments by any Loan Party in Swap Contracts permitted hereunder;
(k)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers;
(l)    advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$5,000,000 to any individual at any time or in an aggregate amount not to exceed
$20,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;
(m)    Investments constituting Permitted Acquisitions;
(n)    so long as the Payment Conditions are satisfied at the time of, and after
giving effect to, such Investment, additional Investments by the Loan Parties in
the Dick’s Foundation;
(o)    tax-exempt debt securities of municipalities (including state and local
governments and their agencies) and corporations rated not less than “A-2” by
Moody’s or at least “A” by S&P;
(p)    (i) Investments in Securitization Subsidiaries of the Borrower consisting
of securities and subordinate interests retained by the seller pursuant to the
terms of any Permitted Receivables Financing or other securitization
transactions entered into in accordance with any Permitted Receivables Financing
to which one or more of the Securitization Subsidiaries is a party, and (ii)
loans and advances in the aggregate amount not to exceed $5,000,000 to
Securitization Subsidiaries at any time; and
(q)    so long as the Payment Conditions are satisfied at the time of, and after
giving effect to, such Investment, other Investments not otherwise specifically
described herein;
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) and clause (q) shall be permitted unless (i) either
(A) no Loans, or, if then required to be Cash Collateralized, Letters of Credit
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Agent.
“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would





--------------------------------------------------------------------------------





exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 or Section 8.02 hereof).
“Permitted Receivables Financing” means, collectively, any, receivables
securitizations or other receivables financings (including any Factored
Receivables) or similar arrangement that are non-recourse to Borrower and its
Subsidiaries (except for (x) any recourse limited to Securitization
Subsidiaries, (y) any performance undertaking or guaranty and (z) an unsecured
parent guarantee (a “Receivables Guarantee”) by a Subsidiary and a parent
company of a Subsidiary of obligations of Subsidiaries, and, in each case,
reasonable extensions thereof), which is entered into by a Securitization
Subsidiary on commercially reasonable terms generally available at that time,
provided however, that such program shall grant a security interest only in
those certain Credit Card Receivables, transferor interests or other similar
residual interests subject to such program or arrangement, and no third party
with whom the program is created shall be granted a security interest or Lien on
any of the Collateral or assets included in the Borrowing Base hereunder and any
Credit Card Receivables subject to such program or arrangement shall be removed
from the Borrowing Base and shall no longer be Eligible Credit Card Receivables.
“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses) unless such
additional amounts are permitted hereunder, (b) the weighted average life to
maturity of such Permitted Refinancing is greater than or equal to the weighted
average life to maturity of the Indebtedness being Refinanced (c) such Permitted
Refinancing shall not require any scheduled principal payments due prior to the
Maturity Date in excess of, or prior to, the scheduled principal payments due
prior to such Maturity Date for the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, and (h) at the time thereof, no
Event of Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” shall have the meaning provided in Section 6.02.
“Portal” shall have the meaning specified in Section 2.02.
“Public Lender” shall have the meaning provided in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has he meaning specified in Section 10.26.
“Qualified Cash” means the aggregate amount of cash or Cash Equivalents of the
Borrower and its Subsidiaries (a) up to $10,000,000 held in domestic U.S. bank
accounts subject to no Liens other than Liens in favor of the





--------------------------------------------------------------------------------





Administrative Agent (other than Permitted Encumbrances described in subsections
(a), (e), and (l) of the definition thereof), plus (b) all other amounts
maintained in one or more accounts subject to a Blocked Account Agreement, in
each case, to the extent use thereof for the payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any Subsidiary is a
party.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Register” shall have the meaning provided in Section 10.06(c).
“Registered Public Accounting Firm” hasshall have the meaning specified by the
Securities Laws and shall be independent of the Borrower and its Subsidiaries as
prescribed by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” shall have the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committedan electronic notice
via the Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and, if required by the L/C Issuer, a
Standby Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders.
“Reserves” means all Inventory Reserves and Availability Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
controller, executive vice president and/or chief operating officer of a Loan
Party





--------------------------------------------------------------------------------





or any of the other individuals designated in writing to the Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder, including, with respect
to the Portal, any person authorized and authenticated through the Portal in
accordance with the Agent’s procedures for such authentication. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Notwithstanding anything contained herein or in the other
Loan Documents, any Responsible Officer that is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral shall not be permitted to sign any Borrowing Base Certificate or
Compliance Certificate unless otherwise agreed to by the Agent in its sole
discretion.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which a Borrower or any other Subsidiary (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired (other than any property included in the Borrowing Base), and
(b) as part of such transaction, thereafter rents or leases such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold, transferred or disposed of.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, (”SDN”),
OFAC’s consolidated Non-SDN list or any other Sanctions-related list maintained
by any Sanctions Authority, (b) a Person that is a target of Sanctions, (c) any
Person operating, organized or resident in a Sanctioned Entity, or (d) any
Person directly or indirectly controlled or 50 percent or more owned in the
aggregate by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, or (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
relevant sanctions authority with jurisdiction over any Loan Party or any of its
respective Subsidiaries or Affiliates (any authority under clauses (a) through
(ce) above, a “Sanctions Authority”).





--------------------------------------------------------------------------------





“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment Effective Date” means August 9, 2017.
“Second Amendment Fee Letter” means the letter agreement, dated as of June 30,
2017, among the Borrower and the Agent.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Securitization Subsidiary” means any present or future Subsidiary (including
any credit card bank) of the Borrower which is organized for the purpose of and
is only engaged in (i) originating, purchasing, acquiring, financing, selling,
servicing or collecting accounts receivable obligations of customers of the
Borrower or its Subsidiaries, (ii) issuing or servicing credit cards, engaging
in other credit card operations or financing accounts receivable obligations of
customers of the Borrower and its Subsidiaries, (iii) the sale or financing of
such accounts receivable and interests therein and (iv) other activities
incident thereto, all in accordance with any Permitted Receivables Financing.
“Security Agreement” means the Security Agreement dated as of December 5, 2011
among the Loan Parties and the Agent, substantially in the form of Exhibit H.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Settlement Date” hasshall have the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b) (solely with respect to the breach
of Section 6.02(b) (failure to deliver Borrowing Base Certificates when required
thereunder), 6.10 (inspection rights), 6.13 (cash management) or 7.15 (Adjusted
Availability covenant), 8.01(d) (solely regarding any misrepresentation related
to the Borrowing Base), 8.01(e) (in respect of Material Indebtedness resulting
in actual acceleration thereof, 8.01(f) or 8.01(j).





--------------------------------------------------------------------------------





“Spot Rate” means, for a currency, the rate determined by the Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Agent may obtain such spot rate from another financial institution
designated by the Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
“Stack Family” means Nancy and Richard Heichemer, Kim and Tim Myers, Donna and
Richard J. Stack, Edward W. Stack, Karin Lea Stack, Martin J. Stack, Stacey A.
Stack and Richard T. Stack. and/or any Class B Permitted Holder (as defined in
the Borrower’sDKS’ Amended and Restated Certificate of Incorporation, as amended
up to the Fourth Amendment Effective Date).
“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Store” means any retail store (which may include any Real Estate, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. Notwithstanding anything contained
herein, the Dick’s Foundation shall not be deemed to be a Subsidiary of any Loan
Party.
“Supported QFC” has he meaning specified in Section 10.26.





--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” shall have the meaning provided in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit C-2, payable to the order of the Swing Line Lender, evidencing
the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments. A permanent reduction of the
Aggregate Commitments shall not require a corresponding pro rata reduction in
the Swing Line Sublimit; provided, however, that if the Aggregate Commitments
are reduced to an amount less than the Swing Line Sublimit, then the Swing Line
Sublimit shall be reduced to an amount equal to (or, at Borrower’s option, less
than) the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.





--------------------------------------------------------------------------------





“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, and (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading Withwith the Enemy Act” shall have the meaning provided in Section
10.18.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“UFCA” shall have the meaning provided in Section 10.21(d).
“UFTA” shall have the meaning provided in Section 10.21(d).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means each of (i) Dick’s Foundation, (ii) any
non-wholly owned Subsidiary restricted by its charter documents from guarantying
indebtedness of its members or stockholders (but only to the extent of such
restriction) and (iii) any other not-for-profit Subsidiary, captive insurance
company Subsidiary or other special purpose Subsidiary of a Loan Party
designated by the Borrower's board of directors as such, provided that no
Subsidiary may be designated as an Unrestricted Subsidiary unless it does not
have any material liabilities, is not engaged in any business or commercial
activities, it is not obligated or liable, directly or indirectly, contingently
or otherwise, in respect of any Indebtedness or other material obligations, and
none of its assets are included in the calculation of Borrowing Base immediately
prior to such Subsidiary’s being designated as an Unrestricted Subsidiary and
provided further that the designation of an Unrestricted Subsidiary hereunder
shall constitute an Investment for purposes of Section 7.02.
“U.S. Special Resolution Regimes” has he meaning specified in Section 10.26.
“Weekly Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Specified Event of Default, or (ii) the failure of the
Borrower to maintain Availability at least equal to the greater of (a)
fifteentwelve and one-half percent (1512.5%) of the Loan Cap, and (b)
$125,000,000160,000,000. For purposes of this Agreement, the occurrence of a
Weekly Borrowing Base Delivery Event shall be deemed continuing at the Agent’s





--------------------------------------------------------------------------------





option (i) so long as such Specified Event of Default exists, and/or (ii) if the
Weekly Borrowing Base Delivery Event arises as a result of the Borrower’s
failure to achieve Availability as required hereunder, until Availability has
exceeded the greater of (x) fifteentwelve and one-half percent (1512.5%) of the
Loan Cap, and (y) $125,000,000160,000,000 for thirty (30) consecutive calendar
days, in which case a Weekly Borrowing Base Delivery Event shall no longer be
deemed to be continuing for purposes of this Agreement. The termination of a
Weekly Borrowing Base Delivery Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Weekly Borrowing Base Delivery
Event in the event that the conditions set forth in this definition again arise.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)Any reference herein or in any other Loan Document to the satisfaction,
repayment, or
payment in full of the Obligations shall mean the repayment in Dollars in full
in cash or immediately available funds (or, in the case of contingent
reimbursement obligations with respect to Letters of Credit and Bank Products
(other than Swap Contracts), providing Cash Collateralization) of all of the
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (i) unasserted contingent
indemnification Obligations, (ii) any Obligations relating to Bank Products
(including Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to





--------------------------------------------------------------------------------





remain outstanding without being required to be repaid or Cash Collateralized,
and (iii) any Obligations relating to Cash Management Services that, at such
time, are allowed by the applicable provider of such Cash Management Services to
remain outstanding without being required to be repaid.
    
1.03    Accounting Terms


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of “Cost” as set forth in the definition thereof or any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any lease obligation recorded pursuant to the adoption of FASB
ASU No. 2016-02, Leases (Topic 842), to the extent such obligation would not
have been recorded as a Capital Lease Obligation prior to adoption.
    
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.


1.07    Limited Conditions Acquisitions.


In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:
(a)determining compliance with any provision of this Agreement which requires
the calculation of the Total Leverage Ratio or satisfaction of the Limited
Acquisition Condition Payment Conditions; and


(b)determining compliance with representations, warranties, defaults or Events
of Default (in each case, other than for purposes of Section 4.02);







--------------------------------------------------------------------------------





in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”) (provided
that the Borrower shall be required to make an LCA Election on or prior to the
date on which the definitive agreements for such Limited Condition Acquisition
have been entered into, and provided further that with respect to any required
calculation of the Limited Acquisition Condition Payment Conditions on the LCA
Test Date, such calculation shall be effective only in the event that such
Limited Condition Acquisition is consummated within 180 days following the LCA
Test Date), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Measurement
Period ending prior to the LCA Test Date (after giving effect to any increases
or decrease in Indebtedness of the Borrower and Subsidiaries since such date),
the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio, representation, warranty, default, Events of Default
or basket, such ratio, representation, warranty, default, Event of Default or
basket shall be deemed to have been complied with for purposes of such Limited
Condition Acquisition. For the avoidance of doubt, if the Borrower has made an
LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratios, representations, warranties, defaults,
Events of Default or basket availability (including with respect to satisfaction
of the Payment Conditions or the Limited Acquisition Condition Payment
Conditions in connection therewith) with respect to the incurrence of
Indebtedness or Liens, or the making of Restricted Payments, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, the consummation of any other Permitted
Acquisition or the designation of a Subsidiary on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratios representations, warranties,
defaults, Events of Default or baskets shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) has been consummated (it being further understood and agreed, however,
that neither any Consolidated Net Income or Consolidated EBITDA therefrom, nor
any assets of the target to be acquired pursuant to such Limited Condition
Acquisition, shall be included in the Borrower’s Consolidated Net Income or
Consolidated EBITDA, or in the calculation of the Borrowing Base, as applicable,
in any such subsequent calculation until such Limited Condition Acquisition has
actually closed).
1.08    LIBOR Discontinuation Event.


Upon the occurrence of a Permanent LIBOR Discontinuation Event, the Borrower and
the Agent shall negotiate in good faith an amendment to this Agreement to adopt
a replacement benchmark rate of interest (giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks) and to agree on
the margin to be applied thereto, along with any administrative or other related
changes necessary or advisable to enable the Borrower to request and obtain
Loans hereunder that bear interest at a rate based on such replacement benchmark
rate. Notwithstanding anything else herein, in no event shall any such
replacement benchmark rate of interest be less than zero for purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within five (5) Business Days of the date a copy of such amendment is provided
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment. In the case of any such objection by
the Required Lenders pursuant to the foregoing sentence, any amendment to
address a Permanent LIBOR Discontinuation Event will require the consent of the
Required Lenders in addition to the consent of the Borrower and the Agent.





--------------------------------------------------------------------------------





1.09    Divisions.


For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, and (y)
such Lender’s Applicable Percentage of the Borrowing Base; subject in each case
to the following limitations:


(a)after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,


(b)after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and


(c)the Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.


Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
1.The Inventory Reserves and Availability Reserves as of the Fourth Amendment
Effective Date are set forth in the Borrowing Base Certificate delivered
pursuant to Section 4.01(c) hereofon the Fourth Amendment Effective Date.
2.The Agent shall have the right, at any time and from time to time after the
Fourth Amendment Effective Date in its Permitted Discretion to establish, modify
or eliminate Reserves, and the Agent shall provide the Borrower with prompt
written notice of the same.


2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a)Committed Loans (other than Swing Line Loans) shall be either Base Rate Loans
or LIBO Rate Loans as the Borrower may request subject to and in accordance with
this Section 2.02. All Swing Line Loans shall be only Base Rate Loans. Subject
to the other provisions of this Section 2.02, Committed Borrowings of more than
one Type may be incurred at the same time.


(b)Each request for a Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of LIBO Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Agent, which may be given by
telephone. Each such notice consisting of a Base Rate Loan shall be made by
electronic request of the Borrower through Agent’s Commercial Electronic Office
Portal or through such other electronic portal provided by Agent (the “Portal”),
which must be received by the Agent not later than 12:002:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBO





--------------------------------------------------------------------------------





Rate Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii)
on the requested date of any Borrowing of Base Rate Loans (provided that until
the Swing Line Sublimit has been reached, all requested Borrowings of Base Rate
Loans shall be for Swing Line Loans; provided further that if the Swing Line
Lender elects not to make a Swing Line Loan under Section 2.04 hereof, such
Borrowing shall, subject to the terms and conditions set forth herein,
automatically (and without the need for a separate notice) be made as a Base
Rate Loan by all Lenders). Each telephonic notice by the Borrower pursuant to
this Section 2.02(b) must be confirmed promptly by delivery to the Agent of a
written Committed Loan Notice, appropriately completed and signed. The Borrower
hereby acknowledges and agrees that any request made through the Portal shall be
deemed made by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to request for a Committed Borrowing consisting of a LIBO Rate Loan
shall be made pursuant to the Borrower’s submission of a LIBO Rate Loan Notice,
which must be received by the Agent not later than 11:00 a.m. three (3) Business
Days prior to the requested date of any Borrowing or continuation of LIBO Rate
Loans shall be . Each LIBO Rate Loan Notice shall specify (i) the requested date
of the Borrowing or continuation, as the case may be (which shall be a Business
Day), (ii) the principal amount of LIBO Rate Loans to be borrowed or continued
(which shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(d) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of LIBO Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the), and (iii) the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if an Interest Period, it will be
deemed to have specified an Interest Period of one month. On the requested date
of any LIBO Rate Loan, (i) in the event that Base Rate Loans are outstanding in
an amount equal to or greater than the requested LIBO Rate Loan, all or a
portion of such Base Rate Loans shall be automatically converted to a LIBO Rate
Loan in the amount requested by the Borrower, and (ii) if Base Rate Loans are
not outstanding in an amount at least equal to the requested LIBO Rate Loan, the
Borrower shall make an electronic request via the Portal for additional Base
Rate Loans in an such amount, when taken with the outstanding Base Rate Loans
(which shall be converted automatically at such time), as is necessary to
satisfy the requested LIBO Rate Loan. If the Borrower fails to make such
additional request via the Portal as required pursuant to clause (ii) of the
foregoing sentence, then the Borrower shall be responsible for all amounts due
pursuant to Section 3.05 hereof arising on account of such failure. If the
Borrower fails to give a timely notice requesting a conversion orwith respect to
any continuation of a LIBO Rate Loan, then the applicable Committed Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be, effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBO Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.


(c)Following receipt of a Committed Loan Notice, theThe Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 1:003:00 p.m. on the Business Day specified in the
applicable Committed Loan Noticenotice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Agent shall, absent extenuating
circumstances beyond the control of the Agent, make all funds so received
available to the Borrower in like funds by no later than 4:00 p.m. on the day of
receipt by the Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Agent by the Borrower.







--------------------------------------------------------------------------------





(d)The Agent, without the request of the Borrower, may advance any interest, fee
or service charge (including direct wire fees), and (unless a Cash Dominion
Event has occurred and is continuing) upon prior notice to the Borrower, Credit
Party Expenses or other payments to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrower’s obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.


(e)Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as LIBO Rate Loans without the Consent
of the Required Lenders.


(f)The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for LIBO Rate Loans upon determination of
such interest rate. At any time that Base Rate Loans are outstanding, the Agent
shall notify the Borrower and the Lenders of any change in Wells Fargo’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.


(g)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than twelvesixteen (1216) Interest
Periods in effect with respect to LIBO Loans.


(h)The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrower, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrower and each Lender and L/C Issuer shall
be bound thereby. Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrower and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Borrower in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).


2.03    Letters of Credit.


(a)Subject to the terms and conditions of this Agreement, upon the request of
the Borrower made in accordance herewith, and prior to the Maturity Date, the
L/C Issuer agrees to issue a requested Letter of Credit for the account of the
Loan Parties. By submitting a request to the L/C Issuer for the issuance of a
Letter of Credit, the Borrower shall be deemed to have requested that the L/C
Issuer issue the requested Letter of Credit. Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be irrevocable and shall be made in writing pursuant to
a Letter of Credit Application by a Responsible Officer and delivered to the L/C
Issuer and the Agent via telefacsimile or other electronic method of
transmission reasonably acceptable to the L/C Issuer not later than 12:00 p.m.
at least two Business Days (or such other date and time as the Agent and the L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
requested date of issuance, amendment, renewal, or extension. Each such request
shall be in form and substance reasonably satisfactory to the L/C Issuer and (i)
shall specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of





--------------------------------------------------------------------------------





such Letter of Credit, (D) the name and address of the beneficiary of the Letter
of Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as the Agent or the L/C Issuer may request
or require, to the extent that such requests or requirements are consistent with
the Issuer Documents that the L/C Issuer generally requests for Letters of
Credit in similar circumstances. The Agent’s records of the content of any such
request will be conclusive. Subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may prior to the Maturity Date obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.


(b)The L/C Issuer shall have no obligation to issue a Letter of Credit if, after
giving effect to the requested issuance, (i) the Total Outstandings would exceed
Loan Cap, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Commitment, or (iii)
the Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.


(c)In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the L/C Issuer’s risk with respect to the participation in
such Letter of Credit of the Defaulting Lender, which arrangements may include
the Borrower cash collateralizing such Defaulting Lender’s participation with
respect to such Letter of Credit in accordance with Section 9.16(b).
Additionally, the L/C Issuer shall have no obligation to issue a Letter of
Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit or
request that the L/C Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such
Letter of Credit would violate one or more policies of the L/C Issuer applicable
to letters of credit generally, or (C) if the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
either such Letter of Credit is Cash Collateralized on or prior to the date of
issuance of such Letter of Credit (or such later date which is on or before the
Letter of Credit Expiration Date as to which the Agent may agree) or all the
Lenders have approved such expiry date.


(d)Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall notify
the Agent in writing no later than the Business Day immediately following the
Business Day on which such L/C Issuer issued any Letter of Credit; provided that
(i) until the Agent advises any such L/C Issuer that the provisions of Section
4.02 are not satisfied, or (ii) unless the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by the
Agent and such L/C Issuer, such L/C Issuer shall be required to so notify the
Agent in writing only once each week of the Letters of Credit issued by such L/C
Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such L/C Issuer may agree. Each Letter of Credit shall be
in form and substance reasonably acceptable to the L/C Issuer, including the
requirement that the amounts payable thereunder must be payable in Dollars;
provided that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the Borrower
of the honoring of any drawing under such Letter of Credit shall be paid in
Dollars based on the Spot Rate. If the L/C Issuer makes a payment under a Letter
of Credit, the Borrower shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the Business Day such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Committed Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4.02 hereof) and, initially, shall bear
interest at the rate then applicable to Committed Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to





--------------------------------------------------------------------------------





be a Committed Loan hereunder, the Borrower’s obligation to pay the amount of
such Letter of Credit Disbursement to the L/C Issuer shall be automatically
converted into an obligation to pay the resulting Committed Loan. Promptly
following receipt by the Agent of any payment from the Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the L/C Issuer or, to the
extent that the Lenders have made payments pursuant to Section 2.03(e) to
reimburse the L/C Issuer, then to such Lenders and the L/C Issuer as their
interests may appear.


(e)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrower had requested the amount thereof as
a Committed Loan and the Agent shall promptly pay to the L/C Issuer the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit (or an
amendment, renewal, or extension of a Letter of Credit) and without any further
action on the part of the L/C Issuer or the Lenders, the L/C Issuer shall be
deemed to have granted to each Lender, and each Lender shall be deemed to have
purchased, a participation in each Letter of Credit issued by the L/C Issuer, in
an amount equal to its Applicable Percentage of such Letter of Credit, and each
such Lender agrees to pay to the Agent, for the account of the L/C Issuer, such
Lender’s Applicable Percentage of any Letter of Credit Disbursement made by the
L/C Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of the L/C Issuer, such Lender’s
Applicable Percentage of each Letter of Credit Disbursement made by the L/C
Issuer and not reimbursed by Borrower on the date due as provided in Section
2.03(d), or of any reimbursement payment that is required to be refunded (or
that the Agent or the L/C Issuer elects, based upon the advice of counsel, to
refund) to the Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to deliver to the Agent, for the account of the L/C Issuer, an
amount equal to its respective Applicable Percentage of each Letter of Credit
Disbursement pursuant to this Section 2.03(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of a Default or Event of Default or the failure to satisfy any
condition set forth in Section 4.02 hereof. If any such Lender fails to make
available to the Agent the amount of such Lender’s Applicable Percentage of a
Letter of Credit Disbursement as provided in this Section, such Lender shall be
deemed to be a Defaulting Lender and the Agent (for the account of the L/C
Issuer) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.


(f)[Reserved].


(g)The liability of the L/C Issuer under, in connection with or arising out of
any Letter of Credit (or pre-advice), regardless of the form or legal grounds of
the action or proceeding, shall be limited to direct damages suffered by the
Borrower that are caused directly by the L/C Issuer’s gross negligence or
willful misconduct in (i) honoring a presentation under a Letter of Credit that
on its face does not at least substantially comply with the terms and conditions
of such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
The L/C Issuer shall be deemed to have acted with due diligence and reasonable
care if the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrower’s aggregate remedies
against the L/C Issuer for wrongfully honoring a presentation under any Letter
of Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Borrower to the L/C Issuer in respect of
the honored presentation in connection with such Letter of Credit under Section
2.03(d), plus interest at the rate then applicable to Base Rate Loans hereunder.
The Borrower shall take action to avoid and mitigate the amount of any damages
claimed against the L/C Issuer, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by the Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by the Borrower as a result of the breach
or alleged wrongful conduct complained of; and (y) the amount (if any) of the
loss that would have been avoided had the Borrower taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing the L/C Issuer to effect a cure.







--------------------------------------------------------------------------------





(h)The Borrower shall be responsible for preparing or approving the final text
of the Letter of Credit as issued by the L/C Issuer, irrespective of any
assistance the L/C Issuer may provide such as drafting or recommending text or
by the L/C Issuer’s use or refusal to use text submitted by the Borrower. The
Borrower is solely responsible for the suitability of the Letter of Credit for
the Borrower’s purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the L/C Issuer, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrower does not at any time
want such Letter of Credit to be renewed, the Borrower will so notify the Agent
and the L/C Issuer at least 15 calendar days before the L/C Issuer is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.


(i)The Borrower’s reimbursement and payment obligations under this Section 2.03
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:


i.any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;


ii.payment against presentation of any draft, demand or claim for payment under
any Drawing Document that does not comply in whole or in part with the terms of
the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;


iii.the L/C Issuer or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;


iv.the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;


v.the existence of any claim, set-off, defense or other right that the Borrower
or any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the L/C Issuer or any other Person;


vi.any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.03(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against the L/C Issuer, the beneficiary or any other
Person; or


vii.the fact that any Default or Event of Default shall have occurred and be
continuing;
provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrower to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.
(j)Without limiting any other provision of this Agreement, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower and the obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:







--------------------------------------------------------------------------------





i.honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;


ii.honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;


iii.acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;


iv.the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than the L/C Issuer’s determination that such Drawing Document appears on
its face substantially to comply with the terms and conditions of the Letter of
Credit);


v.acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;


vi.any errors, omissions, interruptions or delays in transmission or delivery of
any message, advice or document (regardless of how sent or transmitted) or for
errors in interpretation of technical terms or in translation or any delay in
giving or failing to give notice to the Borrower;


vii.any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and the Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;


viii.assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;


ix.payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;


x.acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;


xi.honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the L/C Issuer if subsequently the L/C Issuer or any court or
other finder of fact determines such presentation should have been honored;


xii.dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or


xiii.honor of a presentation that is subsequently determined by the L/C Issuer
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.





--------------------------------------------------------------------------------







(k)Upon the request of the Agent, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Obligation that remains outstanding, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to 103% of the
Outstanding Amount of such L/C Obligations in Dollars based on the Spot Rate),
pursuant to documentation in form and substance satisfactory to the Agent and
the L/C Issuer (which documents are hereby Consented to by the Lenders). The
Borrower hereby grants to the Agent a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Wells Fargo. If at any time the Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Agent determines to be free and clear of any such right and claim. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations.


(l)The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin times the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the first day after
the end of each month commencing with the first such date to occur after the
issuance of such Letter of Credit, and after the Letter of Credit Expiration
Date, on demand, and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Specified
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof.


(m)In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrower shall pay immediately upon demand to the Agent for the
account of the L/C Issuer any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, the L/C
Issuer, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).


(n)Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
Commercial Letter of Credit.


(o)The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.







--------------------------------------------------------------------------------





(p)In the event of a direct conflict between the provisions of this Section 2.03
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern.


2.04    Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage multiplied by the
amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent in Article IX with respect to
any acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IX included the Swing Line Lender with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.


(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the Swing
Line Lender to so request on its behalf),





--------------------------------------------------------------------------------





that each Lender make a Base Rate Loan in an amount equal to such Lender's
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Agent. Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Noticeof such outstanding Swing Line
Loan available to the Agent in immediately available funds for the account of
the Swing Line Lender at the Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Noticeby the Swing Line Lender, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Agent shall remit the funds so received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.


(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line





--------------------------------------------------------------------------------





Lender in its discretion), each Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.


(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.05    Prepayments.


(a)The Borrower may, upon irrevocable notice from the Borrower to the Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Agent not later than 12:00 p.m. (A) three Business Days prior to any date
of prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.


(b)The Borrower may, upon irrevocable notice from the Borrower to the Swing Line
Lender (with a copy to the Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(c)If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrower shall promptly (and in any event, within one (1)
Business Day) prepay Loans, Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans, the Total Outstandings exceed the Loan Cap as then in effect.


(d)The Borrower shall prepay the Loans and, if an Event of Default has occurred
and is continuing, Cash Collateralize the L/C Obligations in accordance with the
provisions of Section 6.13 hereof.


(e)Notwithstanding anything contained herein to the contrary, prepayments made
pursuant to Section 2.05(a), (b), (c) and (d) shall not reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit.
Prepayments made pursuant to Section 2.05(c) and (d) above, first, shall be
applied to the Swing Line Loans, second, shall be applied ratably to the
outstanding Committed Loans, third, shall be used to





--------------------------------------------------------------------------------





Cash Collateralize the remaining L/C Obligations, if applicable; and, fourth,
the amount remaining, if any, after the prepayment in full of all Swing Line
Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (if applicable) may
be retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.


2.06    Termination or Reduction of Commitments.


(a)The Borrower may, upon irrevocable notice from the Borrower to the Agent,
terminate the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit or from time to time permanently reduce the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Agent not later than 12:00 p.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce (A) the Aggregate Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Aggregate Commitments if such
termination would have resulted from a refinancing of the credit facility
established under the Loan Documents, which refinancing shall not be consummated
or otherwise shall be delayed.


(b)If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.


(c)The Agent will promptly notify the Lenders of any termination or reduction of
the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments
under this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees (including, without limitation,
commitment fees and Letter of Credit Fees) and interest in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


2.07    Repayment of Loans.


(a)The Borrower shall repay to the Lenders on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.


(b)To the extent not previously paid, the Borrower shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.


2.08    Interest.


(a)Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.







--------------------------------------------------------------------------------





(b)If any Specified Event of Default exists, upon the written direction of the
Required Lenders, the Agent shall notify the Borrower in writing that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws; provided that no amount shall be payable pursuant
to this Section 2.08(b) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; and provided further, that no amounts shall accrue pursuant
to this Section 2.08(b) on any overdue amount or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.


(c)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(d)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees. In addition to certain fees described in Section 2.03(l):


(a)Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
0.20% per annum multiplied by the actual daily amount by which the Aggregate
Commitments exceed the Total Outstandings. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
monthly in arrears on the first day after the end of each month, commencing with
the first such date to occur after the Effective Date, and on the last day of
the Availability Period. The commitment fee shall be calculated monthly in
arrears.


(b)Other Fees. The Borrower shall pay to Wells Fargo for its own account fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed, except
that interest computed by reference to the Base Rate at times when the Base Rate
is determined based on Wells Fargo’s prime rate shall be computed on the basis
of a year of 365 or 366 days, as applicable, and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.


2.11    Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent (including the Register maintained pursuant to Section 10.06(c)) and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent (including the Register maintained pursuant to
Section 10.06(c)) in respect of such matters, such accounts and records of the
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through





--------------------------------------------------------------------------------





the Agent, the Borrower shall execute and deliver to such Lender (through the
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto. Upon receipt of an affidavit of a Lender as to
the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.


(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent (including the
Register maintained pursuant to Section 10.06(c)) and such accounts and records
of any Lender in respect of such matters, such accounts and records of the Agent
shall control in the absence of manifest error.


2.12    Payments Generally; Agent’s Clawback.


(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m., at the option of the Agent,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b)(i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation plus any administrative
processing or similar fees customarily charged by the Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Agent.


(ii)    Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption,





--------------------------------------------------------------------------------





distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender or the
L/C Issuer, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.
A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof (subject to the provisions of the last paragraph of Section 4.02 hereof),
the Agent shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations of the other Credit Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided that:


i.if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


ii.the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Settlement Amongst Lenders







--------------------------------------------------------------------------------





(a)The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.


(b)The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans and Swing
Line Loans for the period and the amount of repayments received for the period.
As reflected on the summary statement, (i) the Agent shall transfer to each
Lender its Applicable Percentage of repayments, and (ii) each Lender shall
transfer to the Agent (as provided below) or the Agent shall transfer to each
Lender, such amounts as are necessary to insure that, after giving effect to all
such transfers, the amount of Committed Loans made by each Lender shall be equal
to such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing.


2.15    Increase in Commitments.


(a)Request for Increase. From and after the SecondFourth Amendment Effective
Date, and provided no Default or Event of Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request a Commitment Increase by an amount
(for all such requests) not exceeding $350,000,000500,000,000 (each such
increase, a “Commitment Increase”); provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, (ii) the Borrower may make
a maximum of four such requests, and (iii) the amount of the Aggregate
Commitments shall not exceed $1,600,000,0002,100,000,000 at any time.


(b)Lender Elections to Increase. At the time of sending notice to the Agent for
any Commitment Increase, the Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders). Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.


(c)Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld or delayed), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Borrower, the Agent, in consultation
with the Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder (each such additional Lender, an
“Additional Commitment Lender”) and to issue commitments in an amount equal to
the amount of the increase in the Aggregate Commitments requested by the
Borrower and not accepted by the existing Lenders (and the Borrower may also
invite additional Eligible Assignees to become Lenders), provided, however, that
without the consent of the Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.





--------------------------------------------------------------------------------







(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Agent, in consultation with the Borrower,
shall determine the effective date (each, an “Increase Effective Date”) and,
with respect to any Commitment Increases in excess of $50,000,000 in the
aggregate, the final allocation of such increase. The Agent shall promptly
notify the Borrower and the Lenders of the final allocation, to the extent
applicable, of such increase and the Increase Effective Date and on the Increase
Effective Date (i) the Aggregate Commitments under, and for all purposes of,
this Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.


(e)Conditions to Effectiveness of Commitment Increase. As a condition precedent
to such Commitment Increase, (i) the Borrower shall deliver to the Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of the Borrower (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
applicable Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and in the case of any representation and warranty qualified by materiality,
they shall be true and correct in all respects, and except that for purposes of
this Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (2) no Default or Event of Default exists or would arise therefrom,
(ii) the Borrower, the Agent, and any Additional Commitment Lender shall have
executed and delivered a joinder to the Loan Documents in such form as the Agent
shall reasonably require; (iii) the Borrower shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrower shall have paid
such arrangement fees to the Agent as the Borrower and the Agent may agree; (v)
if requested by the Agent, the Borrower shall deliver to the Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrower reasonably satisfactory to the Agent and
dated such date; (vi) the Borrower and the Additional Commitment Lender shall
have delivered such other instruments, documents and agreements as the Agent may
reasonably have requested; and (vii) no Default or Event of Default exists. The
Outstanding Amount of Loans and the participations of the Lenders in L/C
Obligations and Swing Line Loans outstanding on the Increase Effective Date
shall be deemed automatically adjusted hereunder to the extent necessary to keep
the outstanding Committed Loans and any such participations ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.3 or 10.01 to the contrary.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
    
3.01    Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or L/C Issuer, as
the case may be, receives an





--------------------------------------------------------------------------------





amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent, each Lender and the L/C Issuer, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses (other than
those penalties, interest and expenses incurred as a result of the gross
negligence or willful misconduct of the Agent, such Lender or L/C Issuer)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of the Agent, a
Lender or the L/C Issuer, shall be conclusive absent manifest error.


(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.


(e)Status of Lenders. Any Foreign Lender or L/C Issuer that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Such delivery shall be provided
on the Effective Date and on or before such documentation expires or becomes
obsolete or after the occurrence of an event requiring a change in the
documentation most recently delivered. In addition, any Lender or L/C Issuer, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender or L/C Issuer is subject to backup withholding or information reporting
requirements.


Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Lender or L/C Issuer
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Lender or
L/C Issuer becomes a Lender or L/C Issuer under this Agreement (and from time to
time thereafter upon the request of the Borrower or the Agent, but only if such
Lender or L/C Issuer is legally entitled to do so), whichever of the following
is applicable:
(i)duly completed copies of Internal Revenue Service Form W-9;


(ii)duly completed copies of Internal Revenue Service Form W-8BEN-E or W-8BEN,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party;


(iii)duly completed copies of Internal Revenue Service Form W-8ECI;


(iv)duly completed copies of Internal Revenue Service Form W-8IMY, together with
any other required supporting information, forms or documentation;







--------------------------------------------------------------------------------





(v)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable; or


(vi)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.


(f)FATCA. If a payment made to a Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or L/C Issuer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender or L/C Issuer
has complied with such Lender’s or L/C Issuer’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


Each Lender and L/C Issuer agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.
(g)(f) Treatment of Certain Refunds. If the Agent, any Lender or the L/C Issuer
determines, in its reasonable discretion exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Agent, such Lender or the L/C
Issuer in the event the Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


(h)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment Effective Date, the Borrower and the Agent shall
treat (and the Lenders and L/C Issuer hereby authorize the Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, any obligation of such Lender to make or continue LIBO Rate Loans or
to convert Base Rate Loans to LIBO Rate Loans shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving





--------------------------------------------------------------------------------





rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Agent), prepay
or, if applicable, convert all LIBO Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates. IfExcept with respect to any Permanent
LIBOR Discontinuation Event, in which case the provisions of Section 1.08 shall
control, if the Required Lenders determine that for any reason in connection
with any request for a LIBO Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBO Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan, or
(c) the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended until the Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBO Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein. For the avoidance of doubt, in the event that the LIBO Rate
is no longer being published pursuant to a Permanent LIBOR Discontinuation
Event, all Loans shall be made and accrue interest at the Base Rate until a
replacement rate is established pursuant to Section 1.08.


3.04    Increased Costs; Reserves on LIBO Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;


(ii)subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or


(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)Capital or Liquidity Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of





--------------------------------------------------------------------------------





reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
liquidity or on the capital or liquidity of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error; provided that such amount shall be consistent
with return metrics applied in determining amounts that such Lender or L/C
Issuer has required other similarly situated borrowers or obligors to pay with
respect to such increased costs or reduced returns. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)Reserves on LIBO Rate Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as Eurocurrency liabilities), additional interest on the unpaid
principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;







--------------------------------------------------------------------------------





including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival. Each party’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Effectiveness. The effectiveness of thisthe Agreement on
the Effective Date iswas subject to satisfaction of the following conditions
precedent:


(a)The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif ”“
via electronic mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Agent:


(i)executed counterparts of this Agreement sufficient in number for distribution
to the Agent, each Lender and the Borrower;


(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this





--------------------------------------------------------------------------------





Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party;


(iv)copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction would not reasonably be expected to
have a Material Adverse Effect;


(v)a favorable opinion of Shearman & Sterling LLP, counsel to the Loan Parties,
and of certain local counsel to the Loan Parties, in each case, addressed to the
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Agent may reasonably request;


(vi)a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties, taken as a whole, as of the Effective Date after
giving effect to the transactions contemplated hereby, and (D) either that (1)
no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;


(vii)evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;


(viii)(viii)the Security Documents, each duly executed by the applicable Loan
Parties;


(ix)all other Loan Documents, each duly executed by the applicable Loan Parties;


(x)results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases
or subordination agreements reasonably satisfactory to the Agent are being
tendered concurrently with such extension of credit or other arrangements
reasonably satisfactory to the Agent for the delivery of such termination
statements and releases have been made; and


(xi)(A)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been, or concurrently with the Effective Date are, so
filed, registered or recorded to the reasonable satisfaction of the Agent, (B)
the Credit Card Notifications and Blocked Account Agreements required pursuant
to Section 6.13 hereof, (C) control agreements with respect to the Loan Parties’
securities and investment accounts, and (D) Collateral Access Agreements as
requested by the Agent (which requests shall be limited to (i) distribution
centers, warehouses and internet fulfillment companies and (ii) other locations
in any Landlord Lien State in which the Borrower’s inventory may be maintained,
provided that, if, after exercising commercially reasonable efforts, the
Borrower is unable to obtain Collateral Access Agreements with respect to (x)
any retail location, then the Agent shall apply an Availability





--------------------------------------------------------------------------------





Reserve in the amount of two (2) months’ rent for such location, and (y) such
other locations, then the Agent shall apply a reserve limited to two (2) months’
rent, taxes and fees).


(b)After giving effect to (i) any Loans funded on the Effective Date, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $750,000,000.


(c)The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the Fiscal Quarter ended on August 1, 2015, and
executed by a Responsible Officer of the Borrower.


(d)There shall not have occurred since January 31, 2015 (a) any event or
condition that has had or would be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect or (b) any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
would reasonably be expected to have a Material Adverse Effect. All of the
written information (including the projections delivered to the Agent pursuant
to Section 4.01(e) below) furnished to the Agent shall be complete and correct
in all material respects and no changes or developments shall have occurred, and
no new or additional information, shall have been received or discovered by the
Agent regarding the Loan Parties or their respective Subsidiaries or the
transactions contemplated hereby after January 31, 2015 that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.


(e)The Agent shall have received and be satisfied with (a) detailed financial
projections, including, in each case, a Consolidated income statement, balance
sheet, statement of cash flow, Availability analysis and business assumptions
for the Borrower and its Subsidiaries, (x) a monthly basis for the Borrower’s
2015 Fiscal Year and (y) on an annual basis, for the Borrower’s 2016 and 2017
Fiscal Years, and (b) such other information (financial or otherwise) reasonably
requested by the Agent.


(f)The consummation of the transactions contemplated hereby shall not violate
any applicable Law applicable to the Loan Parties or any Organization Document
of the Loan Parties.


(g)All fees required to be paid to the Agent or the Arrangers on or before the
Effective Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Effective Date shall have been paid in full.


(h)The Borrower shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent required and invoiced prior to or on the Effective
Date.


(i)The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act.


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a CommittedLIBO Rate Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:







--------------------------------------------------------------------------------





(a)The representations and warranties of each other Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality, they shall be true and
correct in all respects, and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.


(b)No Default or Event of Default shall exist, or would result immediately after
giving effect to such proposed Credit Extension or the application of the
proceeds thereof.


(c)The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.


(d)Immediately after giving effect to the Credit Extension requested to be made
on any such date and the use of proceeds thereof, Availability shall be greater
than zero.


Each Request for Credit Extension (other than a CommittedLIBO Rate Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Borrower shall be deemed to be
a representation and warranty by the Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Agent to cease making Loans and issuing Letters of Credit,
the Lenders will fund their Applicable Percentage of all Loans and participate
in all Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Borrower and which, notwithstanding the failure of the Loan
Parties to comply with the provisions of this Article IV, agreed to by the
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization, or formation (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the Fourth Amendment Effective Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's





--------------------------------------------------------------------------------





Organization Documents; (b) conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any material arbitral award to which such
Person or its property is subject; (c) result in or require the creation of any
Lien upon any asset of any Loan Party (other than Liens in favor of the Agent
under the Security Documents); or (d) violate any Law.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.


(b)The unaudited Consolidated balance sheet of the Borrower and its Subsidiaries
dated May 24, 20152019, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for the Fiscal Quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.


(d)To the knowledge of the Borrower, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or would reasonably be expected to result in a misstatement in any material
respect, (i) in any financial information delivered or to be delivered to the
Agent or the Lenders, (ii) of the Borrowing Base, (iii) of covenant compliance
calculations provided hereunder or (iv) of the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
Consolidated basis.


(e)(e)The Consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to Section
6.01(d) were prepared in good faith on the basis of the assumptions which, in
the reasonable belief of the Borrower, were fair in light of the conditions
existing at the time of delivery of such forecasts, and represented, at the time
of delivery, the Loan Parties’ best estimate of its





--------------------------------------------------------------------------------





future financial performance, it being understood that forecasts are estimates
and such forecasts are not facts, and that actual results may differ materially
from such forecasts.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of its
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, would
reasonably be expected to have a Material Adverse Effect.


5.07    No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract. No Default or Event of Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property; Liens


(a)Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests (subject to
Permitted Encumbrances) in, all Real Estate necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Subsidiary has (subject to
Permitted Encumbrances) good and marketable title to, valid leasehold interests
in, or valid licenses to use all personal property and assets material to the
ordinary conduct of its business.


(b)Schedule 5.08(b)(1) sets forth the address as of the Fourth Amendment
Effective Date (including street address, county and state) of all Real Estate
that is owned by the Loan Parties, together with a list of the holders of any
mortgage or other Lien thereon. Each Loan Party has good, marketable and
insurable fee simple title to the Real Estate owned by such Loan Party, free and
clear of all Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets
forth, as of the Fourth Amendment Effective Date, the address (including street
address, county and state) of all Leases of the Loan Parties, together with a
list of the lessor and its contact information with respect to each such Lease.
As of the Fourth Amendment Effective Date, each of such Leases is in full force
and effect and the Loan Parties are not in default of the terms thereof.


(c)The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Permitted Encumbrances.


(d)The Loan Parties hold no Investments other than Permitted Investments.


(e)The Loan Parties are not obligated with respect to any Indebtedness other
than Permitted Indebtedness.


5.09    Environmental Compliance


(a)Except to the extent a Material Adverse Effect would not reasonably be
expected to result therefrom:
(i)     No Loan Party or any Subsidiary thereof (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (B) has become subject
to any Environmental Liability, (C) has received notice of any claim with
respect to any Environmental Liability or (D) knows of any basis for any
Environmental Liability, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(i)None of the properties currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have





--------------------------------------------------------------------------------





been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Subsidiary thereof; to the knowledge of the Loan Parties, there is no asbestos
or asbestos-containing material on any property currently owned or operated by
any Loan Party or Subsidiary thereof in violation of any Environmental Law; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof in violation of any Environmental Law.


(b)No Loan Party or any Subsidiary thereof is undertaking, and no Loan Party or
any Subsidiary thereof has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and, to the knowledge of the Loan
Parties, all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof have been disposed of in a manner
not reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof.


5.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Subsidiary operates. Schedule 5.10 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Fourth Amendment Effective Date. As of the Fourth Amendment Effective
Date, each insurance policy listed on Schedule 5.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.


5.11    Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except, in each case, (i) those which are
being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Lien has been filed and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation, or (ii) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Loan Parties, there is no proposed tax assessment against any
Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. No Loan Party or any Subsidiary thereof is a party to any tax sharing
agreement.


5.12    ERISA Compliance.


(a)Except as would not reasonably be expected to result in a Material Adverse
Effect: (i) the Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Sections 412 or 430 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Sections 412 or 430 of the Code has been made with respect to any
Plan and (ii) no Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan.


(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension





--------------------------------------------------------------------------------





Liability;; (iii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.


5.13    Subsidiaries; Equity Interests.


As of the Fourth Amendment Effective Date, the Loan Parties have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and authorized Equity Interests of each such Subsidiary. As of the Fourth
Amendment Effective Date, all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable (to the
extent such concepts are applicable) and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except for Permitted Encumbrances. Except as
set forth in Schedule 5.13, as of the Fourth Amendment Effective Date, there are
no outstanding rights to purchase any Equity Interests in any Subsidiary. As of
the Fourth Amendment Effective Date, the Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. As of the Fourth Amendment Effective Date all of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable (to the extent such concepts are applicable)
and are owned in the amounts specified on Part (c) of Schedule 5.13 free and
clear of all Liens other than Permitted Encumbrances arising by operation of
Law. As of the Fourth Amendment Effective Date, the copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.


(a)None of the proceeds of the Credit Extensions shall be used directly or
indirectly for any purpose that violates Regulation U.


(b)None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


5.15    Disclosure. Each Loan Party has disclosed to the Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


5.16    Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of (A) all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect and (B) with Sections 10.17 and
10.18.


5.17    Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Loan Parties, the use by the Loan Parties of such





--------------------------------------------------------------------------------





Intellectual Property, licenses and permits does not conflict with the rights of
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


5.18    Labor Matters.


Except to the extent a Material Adverse Effect would not reasonably be expected
to result therefrom, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation would not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law except to the extent that any
such liability or obligations would not reasonably be expected to have a
Material Adverse Effect. All payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party. Except as set forth on
Schedule 5.18, as of the Fourth Amendment Effective Date, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition. Except to the extent a
Material Adverse Effect would not reasonably be expected to result therefrom,
there are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.


5.19    Security Documents.


The Security Agreement creates in favor of the Agent, for the benefit of the
Credit Parties, a legal, valid, continuing and enforceable security interest in
the Collateral (as defined in the Security Agreement), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon such filings and/or the obtaining of
“control,” (as defined in the UCC) the Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person, other than Permitted Encumbrances having priority
over the Lien of the Agent under applicable Law.
5.20    Solvency


After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.





--------------------------------------------------------------------------------





5.21    Deposit Accounts; Credit Card Arrangements.


(a)Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Fourth Amendment Effective Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.


(b)Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Fourth Amendment Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.


5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.


5.23    Material Contracts. Schedule 5.23 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Fourth Amendment Effective
Date. The Loan Parties have filed true, correct and complete copies of such
Material Contracts with the SEC or have provided a copy thereof to the Agent.
The Loan Parties are not in breach or in default in any material respect of or
under any Material Contract and have not received any notice of the intention of
any other party thereto to terminate any Material Contract.


5.24    OFAC/Sanctions.


No Loan Party or any of its Subsidiaries or, to the knowledge of such Loan
Party, any director, officer, employee, agent or Affiliate of such Loan Party or
such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any
assets located in Sanctioned Entities, or (c) derives material revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
 Each of the Loan Parties and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Loan Parties
and their Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws in all
material respects. No proceeds of any loan made or Letter of Credit issued
hereunder will be used by the Borrower, directly, or to the Borrower’s
knowledge, indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Person that, at the time of such
funding, financing or payment, is a Sanctioned Person or a Sanctioned Entity, or
will otherwise be used in any manner that would result in a violation of any
applicable Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws by any
Person (including any Credit Party).
5.25    PATRIOT Act.


To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Act”).


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or





--------------------------------------------------------------------------------





any Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:
6.01    Financial Statements. . Deliver to the Agent, in form and detail
satisfactory to the Agent:


(a)within 90 days after the end of each Fiscal Year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and an opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;


(b)within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Quarter, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of the Borrower’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
such period set forth in the projections delivered pursuant to Section 6.01(d)
hereof, (B) the corresponding Fiscal Quarter of the previous Fiscal Year and (C)
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, Shareholders’
Equity and cash flows of the Borrower and its Subsidiaries as of the end of such
Fiscal Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;


(c)if Availability is at any time less than the greater of (i)
$125,000,000160,000,000 and (ii) twelve and one-half percent (12.5%) percent of
the Loan Cap, then within 30 days after the end of each of the Fiscal Months of
each Fiscal Year of the Borrower, a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Month, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month, and for the portion of the Borrower’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
such period set forth in the projections delivered pursuant to Section 6.01(d)
hereof, (B) the corresponding Fiscal Month of the previous Fiscal Year and (C)
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, Shareholders’
Equity and cash flows of the Borrower and its Subsidiaries as of the end of such
Fiscal Month in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(d)(d)within 30 days after the end of each Fiscal Year of the Borrower,
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Agent, of Consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries, and an
Availability analysis, in each case on a monthly basis for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs), and as soon as available, any significant revisions to such forecast
with respect to such Fiscal Year.


6.02    Certificates; Other Information. . Deliver to the Agent, in form and
detail reasonably satisfactory to the Agent:


(a)(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (if applicable), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide a statement of
reconciliation





--------------------------------------------------------------------------------





conforming such financial statements to GAAP and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;


(b)on the 15th dayBusiness Day of each Fiscal Quarter (or, if such day is not a
Business Day, on the next succeeding Business Day), a Borrowing Base Certificate
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Quarter (provided that the Appraised Value
percentage applied to the Eligible Inventory set forth in each Borrowing Base
Certificate shall be the percentage set forth in the most recent appraisal
obtained by the Agent pursuant to Section 6.10 hereof for the applicable monthly
periods in which such Borrowing Base Certificate is delivered), each Borrowing
Base Certificate to be certified as complete and correct by a Responsible
Officer of the Borrower; provided that at any time that a Monthly Borrowing Base
Delivery Event has occurred and is continuing, such Borrowing Base Certificate
shall be delivered on the 15th day of each Fiscal Month (or, if such day is not
a Business Day, on the next succeeding Business Day), as of the close of
business as of the last day of the immediately preceding Fiscal Month; provided
further that at any time that a Weekly Borrowing Base Delivery Event has
occurred and is continuing, such Borrowing Base Certificate shall be delivered
on Tuesday of each week (or, if Tuesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;


(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto; provided that, to the
extent that the Loan Parties are legally able to do so, the Loan Parties shall
endeavor to provide the Agent with prior notice of any change in the Borrower’s
chief executive officer, chief financial officer or chief operating officer, and
of the discharge by any Loan Party of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm,
in each case before such information is filed with the SEC;


(d)the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;


(e)(e)within 30 days after the end of each Fiscal Year of the Loan Parties, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Agent, or any Lender through the Agent, may
reasonably specify;


(f)(f)promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;


(g)promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request; and


(h)promptly, and in any event within five (5) Business Days after each closing
thereof, copies of all material financing documents evidencing any Permitted
Receivables Financing.







--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) the Borrower shall deliver paper copies of such documents to
the Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender and (ii) the Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Agent. The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
6.03    Notices. Promptly notify the Agent upon any Responsible Officer
obtaining knowledge of:


(a)of the occurrence of any Default or Event of Default;


(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;


(c)of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws, in each case if adversely determined, would
reasonably be expected to have a Material Adverse Effect; or


(d)of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and





--------------------------------------------------------------------------------





proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness that, if not paid, would constitute an
Event of Default under Section 8.01(e), as and when due and payable, but subject
to any grace periods and subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and either (x) (i) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (ii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, and (iii) no Lien has been filed with respect thereto
or (y) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agent with respect to determining Reserves
pursuant to this Agreement.


6.05    Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or the failure to do
so would not reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties


(a) Maintain, preserve and protect all of its material properties and Equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case, where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance.


(a)Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agent in its Permitted Discretion and not Affiliates of the
Loan Parties, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance programs) as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Agent in its Permitted Discretion.


(b)Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery or safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon the reasonable request by the Agent
furnish the Agent certificates evidencing renewal of each such policy.


(c)[Reserved].


(d)Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.





--------------------------------------------------------------------------------







(e)Cause All Risk and Business Interruption policies to name the Agent as a
lender loss payee and to be endorsed or amended to include (i) a provision that,
from and after the Effective Date, after the occurrence and during the
continuance of a Cash Dominion Event, in the event of an insurable loss, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
All Risk and Business Interruption policies directly to the Agent, (ii) no
provision of coinsurance applicable to the Loan Parties, the Credit Parties or
any other Person and (iii) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Credit Parties.


(f)Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.


(g)Deliver to the Agent a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent, including an
insurance binder or certificate of insurance) together with evidence reasonably
satisfactory to the Agent of either payment of the premium therefor or that such
premium is being financed reasonably promptly following each such renewal,
replacement or modification.
None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of (a) all Laws and all orders, writs, injunctions and decrees
binding on and applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP, and (ii) such contest
effectively suspends enforcement of the contested Laws, and (iii) the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect; and (b) with Sections 10.17 and 10.18.


6.09    Books and Records; Accountants


(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP in all material respects consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Loan Parties or such Subsidiary, as the case may be; and (ii)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.


(b)At all times retain a Registered Public Accounting Firm which is are
reasonably satisfactory to the Agent (it being agreed that Deloitte & Touche LLP
is satisfactory to the Agent) and shall, subject to Section 6.10, instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Agent or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Agent (it being agreed that the Borrower has the right to be
present at all such discussions).


6.10    Inspection Rights





--------------------------------------------------------------------------------







(a)Permit representatives and, subject to the provisions of Section 10.07
hereof, independent contractors of the Agent, to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm (at which the Borrower has the
right to be present), all at the expense of the Loan Parties and at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower, and permit any Lender (at the sole cost and expense of such
Lender) to participate in any such visit, inspection or discussion; provided,
however, that when a Default or Event of Default exists the Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.


(b)Upon the request of the Agent after reasonable prior notice and subject to
the following sentence of this Section 6.10(b), permit the Agent or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations of (i)
the Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Agent (A)(i) at its discretion, may conduct, if the Total Outstandings hereunder
at any time exceed $400,000,000, one (1) commercial finance examination in any
twelve month period, at the Borrower’s expense and (ii) shall conduct, if the
Total Outstandings hereunder at any time exceed $300,000,000400,000,000 and
Adjusted Availability is less than sixty-six percent (66%) of the Loan Cap, one
(1) commercial finance examination in any twelve month period, at the Borrower’s
expense, provided that, in the event that (x) Availability is at any time less
than twentyfifteen percent (2015%) percent of the Loan Cap, the Agent may
conduct up to two (2) commercial finance examinations in any 12 month period, at
the Borrower’s expense, (B) may conduct one (1) additional commercial finance
examination at the expense of the Agent during the term hereof; provided,
however, that notwithstanding anything in the foregoing clauses (A) or (B), in
no event shall there be more than two (2) commercial finance examinations in any
12 month period unless the provisions of clause (C) are then applicable, and (C)
additional commercial finance examinations if an Event of Default has occurred
and is continuing, at the expense of the Borrower.


(c)Upon the request of the Agent after reasonable prior notice and subject to
the following sentence of this Section 6.10(c), permit the Agent or
professionals (including appraisers) retained by the Agent to conduct appraisals
of the Collateral, including, without limitation, the assets included in the
Borrowing Base. The Agent (A)(i) at its discretion, may conduct if the Total
Outstandings hereunder at any time exceed $400,000,000 and (ii) shall conduct if
the Total Outstandings hereunder at any time exceed $300,000,000400,000,000 and
Adjusted Availability is less than sixty-six percent (66%) of the Loan Cap, one
(1) inventory appraisal in any twelve month period, at the Borrower’s expense,
provided that, in the event that (x) Availability is at any time less than
twentyfifteen percent (2015%) percent of the Loan Cap, the Agent may conduct up
to two (2) inventory appraisals in any 12 month period, at the Borrower’s
expense, (B) may conduct one (1) additional inventory appraisal at the expense
of the Agent during the term hereof; provided, however, that notwithstanding
anything in the foregoing clauses (A) or (B), in no event shall there be more
than two (2) inventory appraisals in any 12 month period unless the provisions
of clause (C) are then applicable, and (C) additional inventory appraisals if an
Event of Default has occurred and is continuing, at the expense of the Borrower.


6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance working capital of the Loan Parties, including the purchase of Inventory
and Equipment, (b) to finance Capital Expenditures of the Loan Parties, (c) to
pay transaction fees and expenses, and (d) for general corporate purposes of the
Loan Parties, in each case to the extent not prohibited under applicable Law and
the Loan Documents.


6.12    Additional Loan Parties. Notify the Agent at the time that any Person
becomes a wholly-owned Material Subsidiary, and in each case promptly thereafter
(and in any event within thirty (30) days or such longer period as the Agent may
agree), cause any such Person which is not (x) a CFC, (y) an Excluded Domestic
Subsidiary or (z) an Unrestricted Subsidiary, to (i) become a Loan Party by
executing and delivering to the Agent a Joinder to this Agreement and a Joinder
to the Facility Guaranty or such other documents as the Agent shall deem
reasonably necessary for such purpose, (ii) grant a Lien to the Agent on such
Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in





--------------------------------------------------------------------------------





clauses (iii) and (iv) of Section 4.01(a) and, if reasonably requested by the
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), in each case in form, content and scope
reasonably satisfactory to the Agent. In no event shall compliance with this
Section 6.12 waive or be deemed a waiver or Consent to any transaction giving
rise to the need to comply with this Section 6.12 if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute, with respect to any Subsidiary, an approval of such Person as a Loan
Party or permit the inclusion of any acquired assets in the computation of the
Borrowing Base.


6.13    Cash Management.


(a)On or prior to the Fourth Amendment Effective Date:


(i)deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and


(ii)enter into a Blocked Account Agreement reasonably satisfactory in form and
substance to the Agent with each Blocked Account Bank (collectively, the
“Blocked Accounts”).


(b)The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit in each DDA and all payments due from all Credit
Card Issuers and Credit Card Processors.


(c)Each Blocked Account Agreement shall require upon notice from Agent (which
notice shall be delivered only after the occurrence and during the continuance
of a Cash Dominion Event) the ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Agent at Wells Fargo (the “Concentration
Account”), of all cash receipts and collections, other than an aggregate amount
of cash not in excess of $10,000,000 (collectively, the “Excluded Cash”) at any
time which may be held in domestic U.S. bank accounts subject to no Liens other
than Liens in favor of the Administrative Agent (other than Permitted
Encumbrances described in subsections (a), (e), and (l) of the definition
thereof), which are received by each Loan Party from all sources, including,
without limitation, the following:


(i)all available cash receipts from the sale of Inventory and other assets
constituting Collateral;


(ii)all proceeds of collections of Accounts, including proceeds received from
any purchaser pursuant to a Permitted Receivables Financing with respect to any
Accounts sold to such purchaser;


(iii)all Net Proceeds (whether or not constituting Collateral), and all other
cash payments received by a Loan Party from any Person or from any source or on
account of any Disposition or other transaction or event;


(iv)the then contents of each DDA (net of any minimum balance, not to exceed
$10,000, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);


(v)the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $10,000 as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank); and







--------------------------------------------------------------------------------





(vi)the proceeds of all credit card charges.


(d)The Concentration Account shall at all times be under the sole dominion and
control of the Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Concentration Account, (ii)
the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied to the Obligations as provided in
this Agreement. After the occurrence and during the continuance of a Cash
Dominion Event, in the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.


(e)Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.


6.14    Information Regarding the Collateral.


Furnish to the Agent at least fifteen (15) days prior written notice of any
change in: (i) any Loan Party’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iii) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest (subject to Permitted Encumbrances having priority over the
Lien of the Agent pursuant to applicable Law) in all the Collateral for its own
benefit and the benefit of the other Credit Parties.
6.15    Physical Inventories.


(a)Cause not less than one physical inventory of substantially all of the
inventory of the Borrower and the other Loan Parties to be undertaken, at the
expense of the Loan Parties, in each twelve (12) month period and periodic cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are reasonably satisfactory to the Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably satisfactory to the Agent.
The Agent, at the expense of the Loan Parties, may participate in and/or observe
each scheduled physical count of Inventory which is undertaken on behalf of any
Loan Party. The Borrower, within thirty (30) days following the completion of
such inventory, shall, upon the reasonable request of the Agent, (i) provide the
Agent with a reconciliation of the results of such inventory (as well as of any
other physical inventory or cycle counts undertaken by a Loan Party) and (ii)
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.


(b)Permit the Agent, in its reasonable discretion, if any Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).


6.16    Environmental Laws.


Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect: (a) conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws; (b) obtain and
renew all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that





--------------------------------------------------------------------------------





neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.
6.17    Further Assurances.


(a)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
AgentsAgent as to the perfection and priority of the Liens created or intended
to be created by the Security Documents.


(b)Cause each Subsidiary which is not a Loan Party hereunder to deliver
agreements reasonably satisfactory to the Agent granting the Agent the right and
license to use the assets and properties of such Subsidiary, including all
Intellectual Property, equipment and fixtures owned by such Subsidiary, in
connection with any Liquidation of the Collateral.


6.18    Compliance with Terms of Leaseholds


Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect, (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled, in each case, except in the
ordinary course of business, consistent with past practices, (c) notify the
Agent of any default by any party with respect to such Leases and cooperate with
the Agent in all respects to cure any such default, and (d) cause each of its
Subsidiaries to do the foregoing, except, in the case of any of clauses (a)
through (d) above, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.
6.19    Material Contracts. (a) Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, (b) maintain each
such Material Contract in full force and effect except to the extent such
Material Contract is no longer used or useful in the conduct of the business of
the Loan Parties in the ordinary course of business, consistent with past
practices, (c) enforce each such Material Contract in accordance with its terms,
and (d) cause each of its Subsidiaries to do the foregoing, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.


6.20    OFAC/Sanctions.


Each Loan Party will, and will cause each of its Subsidiaries to comply in all
material respects with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Loan Parties and its Subsidiaries shall
implement and maintain in effect policies and procedures designed to ensure
compliance in all material respects by the Loan Parties and their Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification





--------------------------------------------------------------------------------





obligations for which a claim has not been asserted), no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Encumbrances.


7.02    Investments. Make any Investments, except Permitted Investments.


7.03    Indebtedness; Disqualified Stock


(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness,
(b) issue Disqualified Stock, or (c) issue and sell any other Equity Interests
if a Change of Control or other Event of Default would result therefrom.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that:


(a)any Subsidiary which is not a Loan Party may merge or consolidate with (i) a
Loan Party, provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any wholly-owned Subsidiary is merging or consolidating with
another Subsidiary, a wholly-owned Subsidiary shall be the continuing or
surviving Person;


(b)any Subsidiary which is a Loan Party may merge or consolidate into any
Subsidiary which is a Loan Party or into the Borrower, provided that in any
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving Person;


(c)in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger or consolidation shall be a wholly-owned Subsidiary
of a Loan Party and, if applicable, such Person shall become a Loan Party in
accordance with the provisions of Section 6.12 hereof, and (ii) in the case of
any such merger or consolidation to which any Loan Party is a party, such Loan
Party is the surviving Person;


(d)any Permitted Disposition described in clause (k) thereof; and


(e)any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.


7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.


7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:


(a)each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;


(b)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;


(c)if the Payment Conditions are satisfied, the Borrower may purchase, redeem or
otherwise acquire Equity Interests issued by it;


(d)if the PaymentsPayment Conditions are satisfied, the Borrower may declare or
pay cash dividends to its stockholders; and







--------------------------------------------------------------------------------





(e)the Borrower may declare and pay dividends payable in cash with respect to
its capital stock not to exceed $135,000,000150,000,000 in the aggregate during
any Fiscal Year of the Borrower; provided that, no Specified Event of Default
shall have occurred and be continuing when any such dividend is declared;
provided however, that clauses (c), (d) and (e) shall not operate to prevent the
purchase, redemption or acquisition of Equity Interests issued by the Borrower
or the making of dividends declared by the Borrower within ninety (90) days of
such declaration, if at the declaration date the Payment Conditions or other
conditions as set forth in such clauses were satisfied.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Specified Event of Default
then exists, regularly scheduled or mandatory repayments and prepayments,
repurchases, redemptions or defeasances of (i) Permitted Indebtedness (other
than Subordinated Indebtedness), and (ii) Subordinated Indebtedness in
accordance with the subordination terms thereof or the applicable subordination
agreement relating thereto, (b) voluntary prepayments, repurchases, redemptions
or defeasances of (i) Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness) as long as the Payment Conditions are satisfied, and
(ii) Subordinated Indebtedness in accordance with the subordination terms
thereof or the applicable subordination agreement relating thereto, and as long
as the Payment Conditions are satisfied, and (c) Permitted Refinancings of any
such Indebtedness.


7.08    Change in Nature of Business


Engage in any business or activity if as a result the general nature of the
business of the Loan Parties and their Subsidiaries, taken as a whole, would be
changed in any material respect from the general nature of the business engaged
in by them, taken as a whole, as of the date hereof; provided, however, that the
foregoing shall not prevent the acquisition or investment by the Loan Parties
and their Subsidiaries of, or the development or entry into, any line of
business that is related, incidental or complementary to the business in which
they, taken as a whole, are engaged on the date hereof.
7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
taken as a whole no less favorable to the Loan Parties or such Subsidiary as
would be obtainable by the Loan Parties or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) a transaction
between or among the Loan Parties, (b) advances for commissions, travel and
other similar purposes in the ordinary course of business to directors, officers
and employees, (c) the issuance of Equity Interests in the Borrower to any
officer, director, employee or consultant of the Borrower or any of its
Subsidiaries, (d) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any of its Subsidiaries, (e) a transaction between the Borrower or
any of its Subsidiaries with the Dick’s Foundation to the extent permitted
hereunder, (f) any transaction permitted under Section 7.06, (g) any transaction
on fair and reasonable terms taken as a whole no less favorable to the Loan
Parties or such Subsidiary as would be obtainable by the Loan Parties or such
Subsidiary at the time in a comparable arm’s length transaction which is
permitted by the Related Party Policy and Procedures of the Borrower as in
effect on the Effective Date and as amended, restated, supplemented or otherwise
modified by the Board of Directors of the Borrower in good faith, (h) as long as
no Change of Control results therefrom, any issuances of securities of the
Borrower (other than Disqualified Stock and other Equity Interests not permitted
hereunder) or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans (in each case in respect of Equity Interests in the Borrower) of
the Borrower or any of its Subsidiaries, and (i) transactions in connection with
any Permitted Receivables Financing.


7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or





--------------------------------------------------------------------------------





(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c), (f)
or (k) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.


7.11    Use of Proceeds. . Use of proceeds of any Credit Extension, whether
directly or indirectly (in the case of such Loan Party’s knowledge, in the case
of clause (b)), (a) for any purpose that violates Regulation U or, (b) to make
any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person), or in any other
manner that would result in a violation of Sanctions by any Loan Party, the
Agent or any Lender, or (c) for purposes prohibited under this Agreement.


7.12    Amendment of Material Documents.


Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Indebtedness (other than on account of any Permitted Refinancing
thereof), in each case to the extent that such amendment, modification or waiver
would result in a Specified Event of Default under any of the Loan Documents or
otherwise would be reasonably likely to have a Material Adverse Effect.
7.13    Fiscal Year.


Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as permitted by GAAP.
7.14    Deposit Accounts; Credit Card Processors.


Open new Blocked Accounts unless the Loan Parties shall have delivered to the
Agent appropriate Blocked Account Agreements consistent with the provisions of
Section 6.13 and otherwise reasonably satisfactory to the Agent. No Loan Party
shall maintain any bank accounts or any agreements with Credit Card Issuers or
Credit Card Processors other than the ones contemplated in this Agreement.
7.15    Minimum Adjusted Availability.


Permit Adjusted Availability at any time to be less than seven and one-half
percent (7.5%) percent of the Borrowing Base.
7.16    Permitted Receivables Financing.


The Borrower shall cause any purchaser pursuant to a Permitted Receivables
Financing to make or settle all cash payments due from such purchaser to the
Borrower or any Subsidiary attributable to the sale of receivables in connection
with any Permitted Receivables Financing within two (2) Business Days of sale of
the receivables giving rise to such payment. In the event that any Borrowing
Base Certificate previously delivered to the Agent includes any receivables sold
pursuant toconnection with such sale or discount, all Credit Card Receivables
and related assets in connection with a Permitted Receivables Financing, shall
be removed from the Borrowing Base and shall no longer be Eligible Credit Card
Receivables, and the Borrower shall deliver the Agent an updated Borrowing Base
Certificate prepared after giving pro forma effect to such sale within five (5)
Business Days following the consummationon or prior to the date of such sale.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES





--------------------------------------------------------------------------------







8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee within two (2) Business Days after the date when due hereunder, or (iii) any
other amount payable hereunder or under any other Loan Document within five (5)
Business Days after the date when due hereunder; or


(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) the Borrower’s obtaining knowledge of such
default and (ii) notice by the Agent; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith (including, without limitation, any Borrowing Base
Certificate), or in completing any request for a Borrowing via the Portal, shall
be incorrect or misleading in any material respect when made or deemed made; or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness, or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $75,000,000; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 60 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any





--------------------------------------------------------------------------------





material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issuance or
levy; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $75,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would reasonably likely result in a
Material Adverse Effect; or


(j)Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason (other than as a result
of the gross negligence or willful misconduct of the Agent or indefeasible
payment in full of the Obligations), ceases to be in full force and effect; or
any Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on a material portion of the Collateral, with the priority required by the
applicable Security Document (other than as a result of the gross negligence or
willful misconduct of the Agent); or


(k)Change of Control. There occurs any Change of Control; or


(l)Cessation of Business. Except as otherwise expressly permitted hereunder, the
Loan Parties, taken as a whole, shall take any action to permanently suspend all
or substantially all operations, liquidate all or substantially all of their
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of all or
substantially all of their business.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:


(a)declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;







--------------------------------------------------------------------------------





(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;


(c)require that the Loan Parties Cash Collateralize the L/C Obligations; and


(d)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;


provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:


First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including Credit Party Expenses to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;





--------------------------------------------------------------------------------





Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;
Tenth, to payment of that portion of the Obligations arising from Swap Contracts
for which the Agent has established an Availability Reserve hereunder, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services hereunder, ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them;
Twelfth, to payment of that portion of the Obligations arising from Swap
Contracts for which the Agent has not established an Availability Reserve
hereunder, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Twelfth held by them;
Thirteenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Thirteenth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX
THE AGENT
9.01    Appointment and Authority.


Each of the Lenders and the Swing Line Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the administrative agent and collateral agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof (including, without limitation, acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations), together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and no Loan Party
or any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.
9.02    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the





--------------------------------------------------------------------------------





Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the hereunder and without any duty to account therefor
to the Lenders.


9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.


The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
9.04    Reliance by Agent.


The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been





--------------------------------------------------------------------------------





signed, sent or otherwise authenticated by the proper Person. The Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received written notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by the Agent. The Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent.


9.06    Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the written
consent of the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned), so long as no Event of Default exists, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.


Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements reasonably satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and





--------------------------------------------------------------------------------





based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Agent shall not have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of the Agent.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Co-Syndication Agents or the Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent, a Lender or the L/C Issuer hereunder.


9.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(l), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.
9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its reasonable discretion,


(a)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Permitted Disposition, or (iii)
if approved, authorized or ratified in writing by the Applicable Lenders in
accordance with Section 10.01;







--------------------------------------------------------------------------------





(b)to subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by clause (h) of the definition of Permitted Encumbrances; and
(c)to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11    Notice of Transfer.


The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.
9.12    Reports and Financial Statements.


By signing this Agreement, each Lender:
(a)agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender, and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;


(b)is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);


(c)expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;


(d)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;


(e)agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and


(f)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a





--------------------------------------------------------------------------------





Loan or Loans; and (ii) to pay and protect, and indemnify, defend, and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.


9.13    Agency for Perfection.


Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession or control. Should any Lender
(other than the Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent's request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent's instructions.
9.14    Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders shall severally indemnify the Agent, the L/C
Issuer and any Related Party, as the case may be, to the extent not reimbursed
by the Loan Parties, ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent, the L/C Issuer and their Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent, the L/C Issuer and their Related Parties in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s,
the L/C Issuer’s and their Related Parties’ gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


9.15    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.


9.16    Defaulting Lenders.


(a)Notwithstanding the provisions of Section 2.14 hereof, the Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by the Borrower
to the Agent for the Defaulting Lender’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, the Agent shall transfer any
such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender), (iv)
to the Cash Collateral Account, the proceeds of which shall be retained by the
Agent and may be made available to be re-advanced to or for the benefit of the
Borrower (upon the request of the Borrower and subject to the conditions set
forth in Section 4.02) as if such Defaulting Lender had made its portion of the
Loans (or other funding obligations) hereunder, and (v) from and after the date
on which all other Obligations have been paid in full, to such Defaulting
Lender. Subject to the foregoing, the Agent may hold and, in its discretion,
re-lend to the Borrower for the account of such Defaulting Lender the amount of
all such payments received and retained by the Agent for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Applicable
Percentages in connection therewith) and for the purpose of calculating the fee
payable under Section 2.09(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by Section
10.01(a) through (c). The provisions of this Section 9.16 shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which





--------------------------------------------------------------------------------





all of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the Borrower
shall have waived, in writing, the application of this Section 9.16 to such
Defaulting Lender, or (z) the date on which such Defaulting Lender pays to the
Agent all amounts owing by such Defaulting Lender in respect of the amounts that
it was obligated to fund hereunder, and, if requested by the Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by the Agent pursuant to Section
9.16(b) shall be released to the Borrower). The operation of this Section 9.16
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by the Borrower of its duties and obligations hereunder to the
Agent, the L/C Issuer, the Swing Line Lender, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrower, at its
option, upon written notice to the Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to the Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Assumption in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than any Other Liabilities, but including (1) all interest, fees (except any
Commitment Fees or Letter of Credit Fees not due to such Defaulting Lender in
accordance with the terms of this Agreement), and other amounts that may be due
and payable in respect thereof, and (2) an assumption of its Applicable
Percentage of its participation in the Letters of Credit); provided, that any
such assumption of the Commitment of such Defaulting Lender shall not be deemed
to constitute a waiver of any of the Credit Parties’ or the Loan Parties’ rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 9.16 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 9.16 shall control and govern.


(b)If any Swing Line Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:


(i)such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;


(ii)if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s participation in
any outstanding Swing Line Loans (after giving effect to any partial
reallocation pursuant to clause (b)(i) above) and (y) second, cash collateralize
such Defaulting Lender’s participation in Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (b)(i) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such L/C Obligations are outstanding;
provided, that the Borrower shall not be obligated to cash collateralize any
Defaulting Lender’s participations in Letters of Credit if such Defaulting
Lender is also the L/C Issuer;


(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
participation in Letters of Credit Exposure pursuant to this Section 9.16(b),
the Borrower shall not be required to pay any Letter of Credit Fees to the Agent
for the account of such Defaulting Lender pursuant to Section 2.03 with respect
to such cash collateralized portion of such Defaulting Lender’s participation in
Letters of Credit during the period such participation is cash collateralized;





--------------------------------------------------------------------------------







(iv)to the extent the participation by any Non-Defaulting Lender in the Letters
of Credit is reallocated pursuant to this Section 9.16(b), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.03 shall
be adjusted in accordance with such reallocation;


(v)to the extent any Defaulting Lender’s participation in Letters of Credit is
neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;


(vi)so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to make any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section 9.16(b)
or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Lender or
the L/C Issuer, as applicable, and the Borrower to eliminate the Swing Line
Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and


(vii)The Agent may release any cash collateral provided by the Borrower pursuant
to this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply any such
cash collateral to the payment of such Defaulting Lender’s Applicable Percentage
of any Letter of Credit Disbursement that is not reimbursed by the Borrower
pursuant to Section 2.03.


ARTICLE 10
MISCELLANEOUS


10.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Agent, and each such
waiver or Consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written Consent of such Lender;


(b)as to any Lender, postpone any date fixed by this Agreement or any other Loan
Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of such Lender;


(c)as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan held by such lender, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
however, that only the Consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;


(d)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;





--------------------------------------------------------------------------------







(e)change any provision of this Section or the definition of “Required Lenders”,
“Required Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;


(f)except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;


(g)except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;


(h)except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;


(i)increase any advance rate percentage set forth in the definition of
“Borrowing Base” without the written Consent of each Lender; or otherwise change
the definition of the term “Borrowing Base” or any component definition thereof
if as a result thereof the amounts available to be borrowed by the Borrower
would be increased without the written Consent of the Required Supermajority
Lenders (other than, for the avoidance of doubt, as a result of changes to the
Appraised Value of the Eligible Inventory pursuant to the most recent appraisal
obtained by the Agent), provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves;


(j)modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and


(k)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;


and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
Consent hereunder except to the extent set forth in Section 9.16 hereof.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.





--------------------------------------------------------------------------------





If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
10.2    Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or electronic mail (subject to Section
10.02(b)) or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and


(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including electronic mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail address shall be deemed received when sent, provided that
if such notice or other communication is sent after the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
electronic mail address as described in the foregoing clause (i) of notification
that such notice or communication is available and identifying the website
address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any





--------------------------------------------------------------------------------





Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices, without limitation, all
Requests for Credit Extensions) purportedly given by or on behalf of the Loan
Parties even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.


10.3    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.


10.4    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay all Credit Party Expenses.


(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan





--------------------------------------------------------------------------------





Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit or any other nominated person
with respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of an Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.04(b)
shall not apply with respect to Taxes, which shall be governed exclusively by
Section 3.01.


(c)Reimbursement by Lenders. Without limiting their obligations under Section
9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the AgentsAgent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the AgentsAgent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the AgentsAgent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable on demand
therefor.


(f)Survival. The agreements in this Section shall survive the resignation of any
Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the





--------------------------------------------------------------------------------





termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.5    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


10.6    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)Minimum Amounts


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible





--------------------------------------------------------------------------------





Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and which shall be deemed given if the Borrower has not responded to a
request for such consent within twenty (20) Business Days) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; and


(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and any forms required pursuant to Section 3.01
hereof, provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01), 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d). No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in Section 10.06(c).
(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Loan Parties, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Loan Parties or the Agent, sell participations to any Person (other than
a natural person, a Disqualified Institution or the





--------------------------------------------------------------------------------





Loan Parties or any of the Loan Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01), 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register for the recordation of the names and addresses of each Participant and
the principal amounts of, and stated interest on, each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to the Borrower, the Agent or any other
Person (including the identity of any Participant or any information relating to
a Participant’s interest in the Commitments, Loans or other Obligations) except
to the extent the Borrower determines, in its reasonable discretion, that
disclosure is necessary to establish that such Commitments, Loans or other
Obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender may treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with Section 3.01(e) as
though it were a Lender.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans





--------------------------------------------------------------------------------





pursuant to subsection (b) above, Wells Fargo may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, Wells Fargo may resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(d)). If Wells Fargo resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of, and acceptance by, a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.


(i)No Assignment to Disqualified Institutions, Defaulting Lender or Natural
Person. Notwithstanding anything contained herein, no assignment shall be made
to any Disqualified Institution, Defaulting Lender or a natural person.


10.7    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to attorneys for and other
advisors, accountants, auditors, and consultants to such Credit Party on a “need
to know” basis, provided that any such Person shall have agreed to receive such
Information subject to the terms of this Section 10.07, (b) to Affiliates of
such Credit Party, provided that any such Affiliate shall have agreed to receive
such Information subject to the terms of this Section 10.07, (c) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Credit Party or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (d) as may be required by statute, judicial or administrative
order, rule or regulation, provided that prior to any such disclosure under this
clause (d), to the extent that the disclosing party may do so under applicable
law, the disclosing party agrees to provide the Borrower with notice thereof
and, if requested by the Borrower, such disclosing party agrees to cooperate
with the Borrower, at the Borrower’s sole expense, in obtaining a protective
order to limit or restrict such disclosure, (e) as may be agreed to in advance
by the Borrower, (f) as requested or required by any governmental authority
pursuant to subpoena or other legal process, provided that prior to any
disclosure pursuant to this clause (f) the disclosing party agrees to provide
the Borrower with prior notice thereof, (g) as to any Information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by a Credit Party), (h) in connection with the syndication of the
Loans or any proposed assignment or grant of a participation therein, provided
that any such proposed Lender, assignee or participant shall have agreed in
writing to receive such information subject to this Section 10.07 (except to the
extent any such Person is a Disqualified Institution) and (i) as may be
necessary in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder.


For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.





--------------------------------------------------------------------------------





Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Agent or the Required Lenders, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 9.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the foregoing, no
amount set off from any Loan Party shall be applied to any Excluded Swap
Obligation of such Loan Party.


10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.


10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding





--------------------------------------------------------------------------------





that any Credit Party may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. Further,
the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 10.04.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a)the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, SUBJECT TO THE LAST SENTENCE HEREOF, FOR ITSELF AND ITS





--------------------------------------------------------------------------------





PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, SUBJECT TO THE LAST SENTENCE
HEREOF, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE EXERCISE OF THE
CREDIT PARTIES OF THEIR RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of





--------------------------------------------------------------------------------





the Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.


10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act.


10.18    [Reserved].


10.19    Time of the Essence. Time is of the essence of the Loan Documents.  


10.20    Press Releases.


(a)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.


(b)Each Loan Party consents to the publication by the Agent or any Lender of
advertising material, including any “tombstone” or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material to the
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.


10.21    Additional Waivers.


(a)The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other





--------------------------------------------------------------------------------





Loan Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.


(b)The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).


(c)To the fullest extent permitted by applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.


(d)The Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Loan Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made hereunder
or other Obligations incurred directly and primarily by another Loan Party (an
"“Accommodation Payment"”), then the Loan Party making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Loan Parties in an amount, for each of such
other Loan Party, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Loan Party’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Loan
Parties. As of any date of determination, the "“Allocable Amount"” of each Loan
Party shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Loan Party hereunder without
(a) rendering such Loan Party "“insolvent"” within the meaning of Section 101
(3132) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
("“UFTA"”) or Section 2 of the Uniform





--------------------------------------------------------------------------------





Fraudulent Conveyance Act ("“UFCA"”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.
    
10.22    No Strict Construction.


The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
10.23    Attachments.


The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.
10.24    Keepwell.


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.24, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.24 constitute, and this
Section 10.24 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act
10.25    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powersWrite-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or







--------------------------------------------------------------------------------





(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powersWrite-Down and Conversion Powers
of any EEA Resolution Authority.




10.26    Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


BORROWER:
DICK’S MERCHANDISING & SUPPLY
CHAIN, INC.


By:
Name:
Title:


DICK’S SPORTING GOODS, INC.




By:                        





--------------------------------------------------------------------------------





Name:
Title:
Name:
Lee J. Belitsky

Title:
Executive Vice President - Chief Financial Officer





DICK'S MERCHANDISING & SUPPLY CHAIN, INC.




By:                        
Name:
Lee J. Belitsky

Title:
President





GUARANTORS:
AMERICAN SPORTS LICENSING, INC.LLC




By:                        
Name:
Lee J. Belitsky

Title:
President





CHICK’S SPORTING GOODS, LLC




By:                        
Name:
Lee J. Belitsky

Title:
President







DSG FINANCE, LLC




By:                        
Name:    Lee J. Belitsky
Title:
President





DSG OF VIRGINIA, LLC




By:                        
Name:
Lee J. Belitsky

Title:
President





GALYAN’S TRADING COMPANY, LLC
By: Dick’s Sporting Goods, Inc., its sole member





--------------------------------------------------------------------------------





    






By:                        
Name:
Title:    
Name:
Lee J. Belitsky

Title:
President





GOLF GALAXY, LLC
By: Dick’s Sporting Goods, Inc., its sole member


By:    
Name:
Title:                        
Name:
Lee J. Belitsky

Title:
Executive Vice President





GOLF GALAXY GOLFWORKS, INC.


By:
Name:
Title:


CHICK’S SPORTING GOODS, LLC
By: Dick’s Sporting Goods, Inc., its sole
member


By:
Name: Lee J. Belitsky
Title: Executive Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as L/C Issuer, as a Lender and
Swing Line Lender
By:                     
Name: Joseph Burt    
Title: Director                
                            





